              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 1 of 123




 1   THE LAW OFFICE OF JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 2
     jack@jackfitzgeraldlaw.com
 3   TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
 4
     MELANIE PERSINGER (SBN 275423)
 5   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 6
     3636 Fourth Avenue, Suite 202
 7   San Diego, California 92103
     Phone: (619) 692-3840
 8
     Fax: (619) 362-9555
 9   JACKSON & FOSTER, LLC
10   SIDNEY W. JACKSON, III (pro hac vice)
     75 St. Michael Street
11   Mobile, Alabama 36602
12   Phone: (251) 433-6699
     Fax: (251) 433-6127
13
     Counsel for Plaintiffs
14
15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16
17   STEPHEN HADLEY, MELODY
18   DIGREGORIO, ERIC FISHON, KERRY
     AUSTIN, and NAFEESHA MADYUN on
19                                                Case No.: 5:16-cv-04955-LHK (HRL)
     behalf of themselves, all others similarly
20   situated, and the general public,
                                                  CLASS ACTION
21         Plaintiffs,
                                                  THIRD AMENDED CLASS ACTION
22                                                COMPLAINT
                         v.
23
                                                  DEMAND FOR JURY TRIAL
24   KELLOGG SALES COMPANY,

25         Defendant.
26
27
28

           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 2 of 123




 1                                                    TABLE OF CONTENTS
 2   INTRODUCTION.................................................................................................................... 1
 3
     THE PARTIES ......................................................................................................................... 1
 4
 5   JURISDICTION AND VENUE .............................................................................................. 2
 6
     FACTS ..................................................................................................................................... 2
 7
 8            A.        There Has Been a Recent Rise in Human Sugar Consumption .......................... 2
 9            B.        The Body’s Physiological Response to Excess Sugar Consumption .................. 7
10                      1.        The Body’s Response to Glucose ............................................................. 7
11
                        2.        The Body’s Response to Fructose........................................................... 10
12
                        3.        The Addiction Response ......................................................................... 11
13
14            C.        There Has Been a Dramatic Rise in Obesity & Chronic Disease That
                        Parallels the Rise in Human Sugar Consumption ............................................. 11
15
              D.        There is Substantial Scientific Evidence That Excess Sugar
16                      Consumption Causes Metabolic Syndrome, Cardiovascular Disease,
17                      Type 2 Diabetes, and Other Morbidity.............................................................. 13
18                      1.        Excess Sugar Consumption Causes Metabolic Syndrome ..................... 13
19                      2.        Excess Sugar Consumption Causes Type 2 Diabetes ............................. 16
20
                        3.        Excess Sugar Consumption Causes Cardiovascular Disease ................. 20
21
                        4.        Excess Sugar Consumption Causes Liver Disease ................................. 22
22
                        5.        Excess Sugar Consumption Causes Obesity ........................................... 23
23
24                      6.        Excess Sugar Consumption Causes Inflammation ................................. 27
25                      7.        Excess Sugar Consumption Causes High Blood Triglycerides
                                  and Abnormal Cholesterol Levels........................................................... 29
26
27                      8.        Excess Sugar Consumption is Associated with Hypertension................ 32
28
                                                     i
               Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                            THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 3 of 123




 1               9.      Excess Sugar Consumption is Associated with Alzheimer’s
                         Disease, Dementia, and Cognitive Decline............................................. 34
 2
 3               10.     Excess Sugar Consumption is Linked to Some Cancers ........................ 35

 4        E.     Based on the Scientific Evidence, Authoritative Scientific and Health
                 Organizations Recommend Restricting Added Sugar Consumption to
 5
                 Below 5% or 10% of Daily Calories ................................................................. 35
 6
     KELLOGG’S MARKETING & SALE OF HIGH-SUGAR CEREALS & BARS .............. 36
 7
 8        A.     Kellogg’s Raisin Bran Cereals .......................................................................... 41
 9               1.      Raisin Bran.............................................................................................. 42
10               2.      Raisin Bran Crunch................................................................................. 44
11
          B.     Kellogg’s Frosted Mini-Wheats Cereals ........................................................... 46
12
                 1.      Original ................................................................................................... 46
13
14               2.      Maple Brown Sugar ................................................................................ 47

15               3.      Strawberry ............................................................................................... 48
16               4.      Blueberry ................................................................................................. 48
17               5.      Big Bite – Original .................................................................................. 50
18
                 6.      Little Bites – Chocolate ........................................................................... 51
19
                 7.      Little Bites - Cinnamon Roll.................................................................... 51
20
                 8.      Touch of Fruit in the Middle – Mixed Berry ........................................... 52
21
22               9.      Touch of Fruit in the Middle – Raspberry .............................................. 54
23               10.     Harvest Delights – Blueberry with Vanilla Drizzle and
                         Cranberry with Yogurt Drizzle ............................................................... 55
24
25        C.     Kellogg’s Smart Start – Original Antioxidant Cereal ....................................... 56
26        D.     Kellogg’s Crunchy Nut Cereal .......................................................................... 58
27        E.     Nutri-Grain Cereal Bars .................................................................................... 59
28
                                               ii
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 4 of 123




 1                1.      Apple Cinnamon ...................................................................................... 59
 2                2.      Blueberry ................................................................................................. 60
 3
                  3.      Strawberry ............................................................................................... 60
 4
                  4.      Cherry...................................................................................................... 61
 5
                  5.      Mixed Berry ............................................................................................. 62
 6
 7                6.      Strawberry Greek Yogurt ........................................................................ 62

 8         F.     Nutri-Grain Soft-Baked Breakfast Bars ............................................................ 63
 9                1.      Blueberry ................................................................................................. 63
10
                  2.      Strawberry ............................................................................................... 64
11
                  3.      Cherry...................................................................................................... 64
12
                  4.      Raspberry ................................................................................................ 65
13
14                5.      Variety Pack ............................................................................................ 66

15         G.     Nutri-Grain Oat & Harvest Bars ....................................................................... 66
16                1.      Blueberry Bliss ........................................................................................ 66
17                2.      Country Strawberry................................................................................. 67
18
           H.     Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss ......................... 68
19
     KELLOGG’S UNLAWFUL ACTS & PRACTICES ............................................................ 69
20
21         A.     Kellogg Marketed and Continues to Market Its Cereals and Bars with
                  Health and Wellness Claims that are Deceptive in Light of the
22
                  Products’ High Added Sugar Content ............................................................... 69
23
                  1.      Kellogg Affirmatively Misrepresents that Some High-Sugar
24                        Cereals are “Healthy,” “Nutritious,” or “Wholesome”........................... 69
25
                  2.      Kellogg Affirmatively Misrepresents that Consuming Some of
26                        its High-Sugar Cereals and Bars Will Promote Bodily Health,
                          Prevention of Disease, or Weight Loss ................................................... 75
27
28
                                                 iii
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 5 of 123




 1                  3.       Even When Not Stating So Expressly, Kellogg Deceptively
                             Suggests Its High-Sugar Cereals and Bars are Healthy .......................... 77
 2
 3                           a.       Kellogg Touts Its Products’ Whole Grain, Fiber, and
                                      Fruit Content to Distract From Their High Added Sugar
 4                                    Content .......................................................................................... 77
 5
                             b.       In Representing that Many of Its High-Sugar Bars
 6                                    Contain “No High Fructose Corn Syrup,” Kellogg
                                      Leverages Consumer Confusion to Obscure the Dangers
 7
                                      of the Bars’ Added Sugars ............................................................ 78
 8
                             c.       Kellogg Deceptively Omits, Intentionally Distracts From,
 9                                    and Otherwise Downplays the Cereals’ High Added
10                                    Sugar Content ............................................................................... 79

11          B.      Kellogg Violates FDA and State Food Labeling Regulations .......................... 79
12                  1.       In Violation of State and Federal Regulations, Kellogg’s Health
13                           and Wellness Statements are False, Misleading, and Incomplete .......... 80

14                  2.       Kellogg Violated Regulations Governing Health Claims....................... 81
15          C.      Kellogg Knows or Reasonably Should Know of the Strong Scientific
16                  Evidence Demonstrating Its High-Sugar Cereals are Unhealthy to
                    Consume, But Fails to Warn Consumers of the Known Dangers ..................... 81
17
            D.      The Foregoing Behaviors are Part of Kellogg’s Longstanding General
18
                    Policy, Practice and Strategy of Marketing its High-Sugar Cereals and
19                  Bars as Healthy in Order to Increase Sales and Profit ...................................... 84
20          E.      Kellogg’s Policy and Practice of Marketing High-Sugar Cereals as
21                  Healthy is Especially Harmful Because Consumers Generally Eat
                    More than One Serving of Cereal at a Time, Which Kellogg Knows or
22                  Reasonably Should Know ................................................................................. 85
23
     PLAINTIFFS’ RELIANCE & INJURY ................................................................................ 86
24
25          A.      Plaintiff Stephen Hadley.................................................................................... 86

26          B.      Plaintiff Melody DiGregorio ............................................................................. 90
27          C.      Plaintiff Eric Fishon .......................................................................................... 91
28
                                                  iv
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 6 of 123




 1           D.       Plaintiff Kerry Austin ........................................................................................ 94
 2           E.       Plaintiff Nafeesha Madyun ................................................................................ 96
 3
     CLASS ACTION ALLEGATIONS ...................................................................................... 98
 4
 5   CAUSES OF ACTION ........................................................................................................ 101

 6   PRAYER FOR RELIEF....................................................................................................... 115
 7
     JURY DEMAND ................................................................................................................. 116
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   v
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 7 of 123




 1         With Defendant Kellogg Sales Company’s written consent pursuant to Federal Rule of
 2   Civil Procedure 15(a)(2), Plaintiffs Stephen Hadley, Melody Digregorio, Eric Fishon, Kerry
 3   Austin, and Nafeesha Madyun, on behalf of themselves, all others similarly situated, and the
 4   general public, by and through their undersigned counsel, hereby file this Third Amended
 5   Complaint against Kellogg, and allege the following upon their own knowledge, or where
 6   they lack personal knowledge, upon information and belief including the investigation of their
 7   counsel.
 8                                        INTRODUCTION
 9         1.     The scientific evidence is compelling: Excessive consumption of added sugar is
10   toxic to the human body. Experimentally sound, peer-reviewed studies and meta-analyses
11   convincingly show that consuming excessive added sugar—any amount above approximately
12   5% of daily caloric intake—greatly increases the risk of heart disease, diabetes, liver disease,
13   and a wide variety of other chronic morbidity.
14         2.     Despite the compelling evidence that sugar acts as a chronic liver toxin,
15   detrimentally affecting health, to increase the price and sales of its products, Kellogg
16   leverages a policy and practice of marketing high-sugar cereals and bars with health and
17   wellness claims. These claims, however, are deceptive because they are incompatible with
18   the dangers of the excessive sugar consumption to which these foods contribute.
19         3.     Plaintiffs bring this action against Kellogg on behalf of themselves, other
20   consumers, and the general public, primarily to enjoin Kellogg from using deceptive health
21   and wellness claims to market high-sugar foods.
22                                          THE PARTIES
23         4.     Plaintiff Stephen Hadley is a resident of San Antonio, Texas.
24         5.     Plaintiff Melody DiGregorio is a resident of Stamford, New York.
25         6.     Plaintiff Eric Fishon is a resident of Happauge, New York.
26         7.     Plaintiff Kerry Austin is a resident of Rochester, New York.
27         8.     Plaintiff Nafeesha Madyun is a resident of New York, New York.
28         9.    Defendant Kellogg Sales Company is a Delaware corporation with its principal
                                                 1
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 8 of 123




 1   place of business at One Kellogg Square, Battle Creek, Michigan 49016.
 2                                    JURISDICTION AND VENUE
 3          10.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 4   1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the
 5   sum or value of $5,000,000 exclusive of interest and costs, at least one member of the class
 6   of plaintiffs is a citizen of a state different from Kellogg. In addition, more than two-thirds of
 7   the members of the class reside in states other than the state in which Kellogg is a citizen and
 8   in which this case is filed, and therefore any exceptions to jurisdiction under 28 U.S.C. §
 9   1332(d) do not apply.
10          11.       The Court has personal jurisdiction over Kellogg pursuant to Cal. Code Civ. P.
11   § 410.10, as a result of Kellogg’s substantial, continuous and systematic contacts with the
12   State, and because Kellogg has purposely availed itself of the benefits and privileges of
13   conducting business activities within the State.
14          12.       Venue is proper in this Northern District of California pursuant to 28 U.S.C. §
15   1391(b) and (c), because Kellogg resides (i.e., is subject to personal jurisdiction) in this
16   district, and a substantial part of the events or omissions giving rise to the claims occurred in
17   this district.
18                                                 FACTS
19   A.     There Has Been a Recent Rise in Human Sugar Consumption
20          13.       Sugars are sweet, short-chain, soluble carbohydrates. Simple sugars are called
21   monosaccharides, while disaccharides are formed when two monosaccharides undergo a
22   condensation reaction. The three most common sugars in our diets are fructose, glucose, and
23   sucrose. Other sugars, like lactose, found in milk, and maltose, formed during the germination
24   of grains like barley, are not generally consumed in large amounts. Glucose is a
25   monosaccharide that occurs naturally in fruits and plant juices and is the primary product of
26   photosynthesis. Most ingested carbohydrates (like bread and pasta) are converted into glucose
27   during digestion, and glucose is the form of sugar transported around the body in the
28   bloodstream, and used by the cells for energy. Fructose is a monosaccharide that occurs
                                                2
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                     Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 9 of 123




 1   naturally in fruits and honey. It is the sweetest of the sugars. Sucrose is a disaccharide
 2   comprised of one molecule of glucose chemically linked to one molecule of fructose. It is
 3   found in sugar cane and beets. Common table sugar is sucrose. During digestion and prior to
 4   blood absorption, enzymes called sucrases cleave a sucrose molecule into its constituent parts,
 5   glucose and fructose.
 6             14.     Humans’ consumption of sugar has shifted dramatically over time. Cro-Magnon
 7   men during the Paleolithic age were hunters and gatherers, with a diet mainly comprised of
 8   meat, high in protein, moderate in fat, and low in carbohydrates. Fruits and berries were the
 9   major source of carbohydrates, and starch consumption was low.1 In 1200 B.C., a process
10   was developed in India for extracting sugar in the form of cane juice called khanda, which is
11   where the word “candy” comes from. For nearly 3,000 years, sugar was rare, reserved for
12   nobility. The invention of the pot still in 1700 A.D., however, allowed mass production of
13   refined sugar. But it was still extraordinarily expensive until the middle of the 18th century,
14   when there was a worldwide growth in sugar production, including in America. Thus, humans
15   have been consuming sugar in substantial amounts for less than 300 years.
16             15.     For most of that time, Americans’ sugar consumption was almost exclusively
17   table sugar, with only small amounts of glucose and fructose ingested from fruit.2 And sugar
18   was a condiment, added to coffee or tea, with control over the amount eaten.
19             16.     In the 1960s, the food industry developed technologies to extract starch from
20   corn, then convert it to glucose, some of which could then be converted to fructose, leading
21   to the development of corn-derived sweeteners, most notably high-fructose corn syrup
22   (HFCS).3 Although HFCS is comprised of both fructose and glucose, unlike with sucrose, the
23
24   1
      Tappy, L., et al., “Metabolic Effects of Fructose in the Worldwide Increase in Obesity,”
25   Physiology Review, Vol. 90, 23-46, at 24 (2010) [hereinafter “Tappy, Metabolic Effects of
26   Fructose”].
     2
27       Id.
28   3
         Id. (citation omitted).
                                                    3
               Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                            THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 10 of 123




 1   fructose is not chemically bound to the glucose in a new molecule. Thus the fructose in HFCS
 2   is referred to as “free” fructose. HFCS can be produced with different fructose-to-glucose
 3   ratios. The most common are HFCS-42 and HFCS-55, containing 42% and 55% fructose.
 4   Some HFCS, however, can be as much as 90% fructose, i.e., HFCS-90. Food manufacturers
 5   have recently begun referring to HFCS-90 on food label ingredients statements as simply
 6   “fructose.”
 7         17.     Fructose is sweeter than either glucose or sucrose. In fruit, it serves as a marker
 8   for foods that are nutritionally rich. Before the development of the worldwide sugar industry,
 9   fructose in the human diet was limited to items like honey, dates, raisins, molasses, figs,
10   grapes, raw apples, apple juice, persimmons, and blueberries (which contain approximately
11   10-15% fructose). Food staples like milk, vegetables, and meat have essentially no fructose.
12   Thus, until relatively recently, human beings have had little dietary exposure to fructose.4
13         18.     But the low cost and long shelf-life of HFCS has contributed to a rapid increase
14   in its consumption over the last 45 years, and thus the consumption of fructose. Between 1970
15   and 2000, the United States’ yearly per capita HFCS consumption went from 0.292 kg per
16   person, to 33.4 kg per person, a greater than 100-fold increase.5
17         19.     Today, the majority of sugars in typical American diets are added to foods during
18   processing, preparation, or at the table.6 The two primary sources of added sugar in processed
19   food are HFCS and sucrose (i.e., granulated sugar used, for example, in baked goods). Added
20
21
22   4
      Bray, G., “How bad is fructose?,” American Journal of Clinical Nutrition, Vol. 86, 895-96
23   (2007) [hereinafter, “Bray, How Bad is Fructose?”].
24   5
       Bray, G.A., et al., “Consumption of high-fructose corn syrup in beverages may play a role
25   in the epidemic of obesity,” American Journal of Clinical Nutrition, Vol. 79, 537-43, at 537,
     540 (2004) [hereinafter “Bray, HFCS Role in Obesity Epidemic”].
26
27
     6
       U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Dietary Guidelines for
     Americans,           2010,”         at      27         (2010)        available     at
28   http://www.health.gov/dietaryguidelines/dga2010/DietaryGuidelines2010.pdf.
                                                 4
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 11 of 123




 1   sugar is in more than 74% of processed foods, 7 under more than 60 different names.8
 2   Although the tendency is to associate sugar with sweets, added sugar is found in many savory
 3   processed foods, like bread, soup, and pasta sauce.
 4         20.   There has been a rise over the past 45 years in Americans’ consumption of added
 5   sugars. From 1970 to 2000, there was a 25% increase in available added sugars in the U.S. 9
 6   The American Heart Association found that between 1970 and 2005, added sugars available
 7   for consumption increased by an average of 76 calories per day, from 25 teaspoons (400
 8   calories) to 29.8 teaspoons (476 calories), a 19% increase. 10 The Continuing Survey of Food
 9   Intake by Individuals from 1994 to 1996 showed that the average person had a daily added
10   sugars intake of 79 grams, equal to 316 calories and about 15% of energy intake. Those in
11   the top one-third of fructose consumption ingested 137 grams of added sugars per day (548
12
13   7
      Ng, S.W., et al., “Use of caloric and non-caloric sweeteners in US consumer packaged foods,
14   2005-9, Journal of the Academy of Nutrition and Dietetics, Vol. 112, No. 11, 1828-34 (2012).
15   8
       Some examples: Agave nectar, Barbados sugar, Barley malt, Barley malt syrup, Beet sugar,
16   Brown sugar, Buttered syrup, Cane juice, Cane juice crystals, Cane sugar, Caramel, Carob
     syrup, Castor sugar, coconut palm sugar, Coconut sugar, Confectioner’s sugar, Corn
17   sweetener, Corn syrup, Corn syrup solids, Date sugar, Dehydrated cane juice, Demerara
18   sugar, Dextrin, Dextrose, Evaporated cane juice, Free-flowing brown sugars, Fructose, Fruit
     juice, Fruit juice concentrate, Glucose, Glucose solids, Golden sugar, Golden syrup, Grape
19   sugar, High-Fructose Corn Syrup (HFCS), Honey, Icing sugar, Invert sugar, Malt syrup,
20   Maltodextrin, Maltol, Maltose, Mannose, Maple syrup, Molasses, Muscovado, Palm sugar,
     Panocha, Powdered sugar, Raw sugar, Refiner’s syrup, Rice syrup, Saccharose, Sorghum
21   Syrup, Sucrose, Sugar (granulated), Sweet Sorghum, Syrup, Treacle, Turbinado sugar, and
22   Yellow sugar.

23   9
       Bray, How Bad is Fructose?, supra n.4, at 895 (citing Havel, P.J., “Dietary fructose:
     implications for dysregulation of energy homeostasis and lipid/carbohydrate metabolism,
24   Nutrition Reviews, Vol. 63, 133-57 (2005) [hereinafter, “Havel, Dietary Fructose”]).
25   10
       Johnson, R.K., et al., on behalf of the American Heart Association Nutrition Committee of
26   the Council on Nutrition, Physical Activity, and Metabolism and Council on Epidemiology
27   and Prevention, “Dietary Sugars Intake and Cardiovascular Health: A Scientific Statement
     From the American Heart Association,” Circulation, Vol. 120, 1011-20, at 1016-17 (2009)
28   [hereinafter “AHA Scientific Statement”].
                                                    5
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 12 of 123




 1   calories, about 26% of energy per day), and those in the top 10% of fructose consumption
 2   ingested 178 grams of fructose per day (712 calories, about 34% of energy).11
 3              21.   In 2014, researchers analyzing data obtained from National Health and Nutrition
 4   Examination Survey (NHANES) showed that during the most recent period of 2005-2010,
 5   the mean percent of calories from added sugar in the American diet was 14.9%. Most adults,
 6   71.4%, consumed 10% or more of their calories from added sugar, while about 10% of adults
 7   consumed 25% or more of their calories from added sugar. 12
 8              22.   While the availability and consumption of added sugars was increasing over the
 9   past several decades, documents published in September 2016 demonstrated that “[t]he sugar
10   industry paid scientists in the 1960s to play down the link between sugar and heart disease
11   and promote saturated fat as the culprit instead . . . .” 13 The documents show, for example,
12   that “the Sugar Research Foundation, known today as the Sugar Association, paid three
13   Harvard scientists the equivalent of about $50,000 in today’s dollars to publish a 1967 review
14   of research on sugar, fat and heart disease.” 14 Due to the effort of the sugar industry and its
15   supporters, U.S. food policy, including FDA rulemaking, for many decades inappropriately
16   focused on fats, largely ignoring the detrimental health consequences of consuming excessive
17   added sugar, leading to the obesity and type 2 diabetes epidemics present in the U.S. today.
18              23.   Today, “the vast majority of the U.S. population exceeds recommended intakes
19   of . . . added sugars.” 15 Despite some reduction in added sugar intake recently, “intakes of
20
21
     11
          Bray, How Bad is Fructose?, supra n.4, at 895.

22   12
       Yang, Quanhe, et al., “Added Sugar Intake and Cardiovascular Diseases Mortality Among
     US Adults,” Journal of the American Medical Association, at E4-5 (published online Feb. 3,
23   2014) [hereinafter, “Yang, NHANES Analysis”].
24   13
       Anahad O’Connor, “How the Sugar Industry Shifted Blame to Fat,” New York Times (Sept.
25   12, 2016).
26   14
          Id.
27   15
       U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Scientific Report of the
28   2015 Dietary Guidelines Advisory Committee: Advisory Report to the Secretary of Health
                                                6
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 13 of 123




 1   added sugars are still very high . . . and are well above recommended limits . . . .” 16
 2   Approximately 90% of the population exceeds recommended daily limits.17
 3   B.       The Body’s Physiological Response to Excess Sugar Consumption
 4            1.       The Body’s Response to Glucose
 5            24.      The body needs some glucose, largely to meet the brain’s metabolic demands,
 6   but also because all living cells use glucose for energy. Blood glucose levels below 25mg/dL
 7   may result in coma, seizure, or death, while levels consistently exceeding 180 mg/dL can
 8   cause long-term damage, including renal failure and atherosclerosis.
 9            25.      For these reasons, blood glucose concentration is tightly-regulated by
10   homeostatic regulatory systems. When blood glucose rises after a meal, beta cells in the
11   pancreas secrete insulin into the blood, which helps muscle, fat, and liver cells absorb the
12   glucose for energy, lowering the blood sugar. Too little blood sugar stimulates the secretion
13   of hormones that counteract the insulin and thus restore normal blood sugar.18
14            26.      During certain steps in processing glucose, the body forms fructose. However,
15   unlike with glucose, there is no biological need for dietary fructose, i.e., fructose consumed
16   from food, whether fruit, honey, HFCS, or some other form. Moreover, unlike glucose,
17   fructose does not directly stimulate insulin secretion.
18            27.      The body processes glucose and fructose differently. With little processing,
19   fructose passes through the small intestine, into blood bound for the liver, so that it is taken
20   up nearly 100% for processing in the liver (a characteristic shared by substances commonly
21
22   and Human Services and the Secretary of Agriculture,” at 26 (February 2015), available at
     http://www.health.gov/dietaryguidelines/2015-scientific-report/PDFs/Scientific-Report-of-
23   the-2015-Dietary-Guidelines-Advisory-Committee.pdf.
24   16
          Id. at 38.
25
     17
          Id. at 35.
26
27
     18
       Ludwig, David S., “The Glycemic Index: Physiological Mechanisms Relating to Obesity,
     Diabetes, and Cardiovascular Disease,” Journal of the American Medical Association, Vol.
28   287, No. 18, 2414-23, at 2415 (May 8, 2002) (citation omitted).
                                                 7
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 14 of 123




 1   referred to as poisons). By contrast, glucose is both “burned up” by cells directly, and
 2   processed elsewhere outside the liver, so that the liver must process only 20% of glucose
 3   consumed.
 4          28.      So much glucose is burned up prior to liver processing, because all the body’s
 5   cells contain a transporter that, when stimulated by insulin, takes in glucose from the blood.
 6   By contrast, fructose can only be absorbed by cells that contain a different transporter, which
 7   most cells lack.
 8          29.      The liver is capable of processing relatively small amounts of sugar, meted out
 9   slowly. This is one of the reasons that eating the fructose in fruit is not problematic: the sugar
10   in fruit is encased in the fruit’s fiber, which slows the sugar’s uptake, and some sugar encased
11   in fruit fiber may not even be released. Thus fruit consumption does not overwhelm the liver.
12   Notably, adding fiber to foods that are high in sugar does not replicate this effect, because the
13   sugar and fiber remain separate, and the sugar is not encased in the fiber like it is in fruit.
14   Fruit also comes packaged with nutrients, like vitamins, that are beneficial for health, and
15   sends satiation signals to the brain, telling it that the body is full.
16          30.      Because the liver has some capacity to process sugar, there does appear to be a
17   “safe” threshold of daily added sugar consumption, small enough not to overload the liver:
18   approximately 5% of calories, or about 38 grams (9 teaspoons, 150 calories) per day for men,
19   25 grams (6 teaspoons, 100 calories) per day for women, and 12-15 grams (3-6 teaspoons,
20   50-60 calories) for children depending on age and caloric needs, which is the basis of the
21   American Heart Association’s foregoing recommendations for maximum daily added sugar
22   intake. 19
23          31.      But the long-term consumption of excess sugar can have dire physiological
24   consequences, acting as a chronic, dose-dependent liver toxin, overloading the liver and
25   causing chronic metabolic disease, also sometimes called metabolic syndrome, a cluster of
26
27   19
        AHA Scientific Statement, supra n.10; see also “How Much Is Too Much?,” at
     http://www.sugarscience.org/the-growing-concern-of-overconsumption.
28
                                                  8
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 15 of 123




 1   symptoms that, when present together, increase a person’s risk of chronic disease like
 2   cardiovascular disease and type 2 diabetes.
 3         32.    When excess sugar consumption overloads the liver, the glucose increases
 4   insulin secretion, while the fructose gets turned into liver fat, causing insulin resistance. The
 5   combination over time results in rapid and dramatic increases in blood glucose and insulin
 6   concentrations. 20 Over time, individuals with frequent insulin secretion may develop insulin
 7   resistance, where the body produces insulin but does not use it effectively, so that glucose
 8   builds up in the blood instead of being absorbed by the cells. Because the muscle, fat, and
 9   liver cells do not respond properly to insulin and thus cannot easily absorb glucose from the
10   bloodstream, the body needs higher levels of insulin. Eventually the pancreas’ beta cells
11   cannot keep up with this increasing demand, and over time can no longer produce enough
12   insulin to overcome insulin resistance, so blood glucose levels remain high.
13         33.    Currently, about two-thirds of the American population is overweight, about
14   one-quarter to one-third is diabetic or pre-diabetic, and another one-quarter is hypertensive.
15   Many Americans also have high serum triglycerides. Insulin resistance is a component of all
16   of these health issues.
17         34.    Energy deposition into fat cells by insulin stimulate them to secrete a hormone
18   called leptin, which is a natural appetite suppressant that tells the brain the body is full and
19   can stop eating. Generally, glucose suppresses the hunger hormone, ghrelin, and stimulates
20   leptin. But high insulin levels brought on by excess sugar consumption have been linked to
21   leptin resistance, where the brain is desensitized to the hormone and so no longer “hears” the
22
23
24
25   20
       Janssens, J.P., et al., “Effects of soft drink and table beer consumption on insulin response
26   in normal teenagers and carbohydrate drink in youngsters,” European Journal of Cancer
27   Prevention, Vol. 8, 289-95 (1999) (“In contrast to table beer, consumption of regular soft
     drinks induced a fast and dramatic increase in both glucose and insulin concentration within
28   a maximum 1 hour after consumption.”).
                                                       9
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 16 of 123




 1   message to stop eating. 21 Because increased insulin makes the body feel hungry, excess sugar
 2   consumption can create a vicious cycle in which the more sugar one eats, the hungrier one
 3   feels.
 4            2.      The Body’s Response to Fructose
 5            35.     But it is the fructose, found in most processed foods, that appears to cause the
 6   greatest harm in the shortest amount of time. Nearly all added sugars contain significant
 7   amounts of fructose. For example, HFCS typically contains approximately 42% or 55%
 8   fructose, while table sugar and other sweeteners, like cane sugar, contain 50% fructose.
 9            36.     Fructose is the most lipophilic carbohydrate, meaning it easily converts to a
10   form, glycerol, that supports conversion to fats, including free fatty acids, a damaging form
11   of cholesterol called very low-density lipoprotein (VLDL), and triglycerides, which get stored
12   as fat. Studies in humans and animals have shown that fructose is preferentially metabolized
13   to lipid (fat) in the liver, leading to increased triglyceride levels, which are associated with
14   insulin resistance and cardiovascular disease.22 Fatty acids created during fructose
15   metabolism accumulate as fat droplets in the liver, also causing insulin resistance, as well as
16   non-alcoholic fatty liver disease. In addition, when the liver turns excess sugar into liver fat
17   and becomes insulin resistant, that generates hyperinsulinemia, which drives energy storage
18   into body fat.
19            37.     Glucose does not do this. Following consumption of 120 calories of glucose,
20   less than 1 calorie should be stored as fat, while 120 calories of fructose should result in 40
21   calories being stored as fat.
22            38.     The metabolism of fructose also creates several waste products and toxins,
23
24   21
       Shapiro, A., et al., “Fructose-induced leptin resistance exacerbates weight gain in response
25   to subsequent high-fat feeding,” American Journal of Physiology, Regulatory, Integrative
     and Comparative Physiology, Vol. 295, No. 5, R1370-75 (2008).
26
27
     22
       Elliot, S.S., et al., “Fructose, weight gain, and the insulin resistance syndrome,” American
     Journal of Clinical Nutrition, Vol. 76, 911-22 (2002) [hereinafter, “Elliot, Fructose & Insulin
28   Resistance”]; Bray, How Bad is Fructose?, supra n.4; Havel, Dietary Fructose, supra n.9.
                                                      10
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 17 of 123




 1   including uric acid, which drives up blood pressure, causes gout, and is a risk factor for
 2   cardiovascular disease because the production of uric acid utilizes nitric oxide, a key
 3   modulator of vascular function, and causes inflammation. Experimental human studies
 4   confirm that fructose feeding raises serum uric acid levels. 23
 5         39.     Moreover, fructose interferes with the brain’s communication with leptin, which
 6   may result in overeating. And while glucose suppresses ghrelin, thus reducing hunger,
 7   fructose has no effect on ghrelin.
 8         3.      The Addiction Response
 9         40.     Research shows that, for some people, eating sugar produces characteristics of
10   craving and withdrawal, along with chemical changes in the brain’s reward center, the limbic
11   region, which can be similar to those of people addicted to drugs like cocaine and alcohol.24
12   These changes are linked to a heightened craving for more sugar. 25 This can create a vicious
13   cycle leading to chronic illness.
14   C.    There Has Been a Dramatic Rise in Obesity & Chronic Disease That Parallels the
15         Rise in Human Sugar Consumption
16         41.     As noted above, there was a dramatic rise in Americans’ use of sugar, first in the
17   mid-18th century, then again starting in the United States in about 1970, with the introduction
18
19   23
       Nguyen, S., et al., “Sugar Sweetened Beverages, Serum Uric Acid, and Blood Pressure in
20   Adolescents,” Journal of Pediatrics, Vol. 154, No. 6, 807-13 (June 2009) (citations omitted)
     [hereinafter, “Nguyen, Serum Uric Acid”]; Johnson, R.J., “Potential role of sugar (fructose)
21   in the epidemic of hypertension, obesity and the metabolic syndrome, diabetes, kidney
22   disease, and cardiovascular disease,” American Journal of Clinical Nutrition, Vol. 86, 899-
     906 (2007); Nakagawa, T., et al., “A causal role for uric acid in fructose-induced metabolic
23   syndrome,” American Journal of Physiology, Vol. 290, F625-31 (2006).
24   24
       Volkow, N.D., et al., “Drug addiction: the neurobiology of behavior gone awry,” Nature
25   Reviews Neuroscience, Vol. 5, No. 12, 963-70 (2004); Brownell, K.D., et al., “Food and
     addiction: A comprehensive handbook,” Oxford University Press (2012).
26
27
     25
        Avena, N., “Evidence for sugar addiction: behavioral and neurochemical effects of
     intermittent, excessive sugar intake,” Neuroscience Behavior Review, Vol. 52, No. 1, 20-39
28   (2008).
                                                  11
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 18 of 123




 1   into the market of HFCS. Concurrently with these changes in the diet have been alarming
 2   rises in obesity and chronic disease.
 3         42.    In 1924, New York City health commissioner Haven Emerson noted a seven-
 4   fold increase in diabetes rate in the city. In 1931, Dr. Paul Dudley White, a cardiologist at
 5   Massachusetts General Hospital, warned of an epidemic of heart disease. And in 1988,
 6   scientists learned about the advent of adolescent type 2 diabetes.
 7         43.    In 2004, researchers reported their analysis of food consumption patterns from
 8   1967 to 2000. Noting that HFCS consumption increased more than 1,000% from 1970 to
 9   1990, “far exceeding the changes in intake of any other food or food group,” researchers
10   found this “mirrors the rapid increase in obesity” seen during the same period, as
11   demonstrated in the below graphic.26
12
13
14
15
16
17
18
19
20
21         44.    Besides the compelling circumstantial evidence that increased sugar
22   consumption has led to chronic disease, there is substantial research showing the causal
23   mechanisms of disease and demonstrating substantial increased risk of chronic disease with
24
25   26
        Bray, HFCS Role in Obesity Epidemic, supra n.5, at 537, 540-41 & Table 2; see also
26   Flegal, K.M., et al., “Prevalence and trends in obesity among US adults, 1999-2000,” Journal
27   of the American Medical Association, Vol. 288, 1723-27 (2002); Putnam, J.J., et al., “Food
     consumption, prices and expenditures, 1970-97,” U.S. Department of Agriculture Economic
28   Research Service statistical bulletin no. 695 (April 1999).
                                                    12
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 19 of 123




 1   excess sugar consumption.
 2   D.     There is Substantial Scientific Evidence That Excess Sugar Consumption Causes
 3          Metabolic Syndrome, Cardiovascular Disease, Type 2 Diabetes, and Other
 4          Morbidity
 5          45.     Research shows that overloading the mitochondria—the energy-burning
 6   factories within the cells—in any given organ will manifest various forms of chronic
 7   metabolic disease. Whatever organ becomes insulin resistant manifests its own chronic
 8   metabolic disease. For example, insulin resistance of the liver leads to type 2 diabetes. Insulin
 9   resistance of the brain causes Alzheimer’s disease. Insulin resistance of the kidney leads to
10   chronic renal disease.
11          46.     After artificial trans fat, the chemical that best overloads mitochondria is sugar.
12          1.      Excess Sugar Consumption Causes Metabolic Syndrome
13          47.     Excess consumption of added sugar leads to metabolic syndrome by stressing
14   and damaging crucial organs, including the pancreas and liver. When the pancreas, which
15   produces insulin, becomes overworked, it can fail to regulate blood sugar properly. Large
16   doses of fructose can overwhelm the liver, which metabolizes fructose. In the process, the
17   liver will convert excess fructose to fat, which is stored in the liver and released into the
18   bloodstream. This process contributes to key elements of metabolic syndrome, including high
19   blood fats and triglycerides, high cholesterol, high blood pressure, and extra body fat,
20   especially in the belly. 27
21          48.     Metabolic disease has been linked to type 2 diabetes, cardiovascular disease,
22   obesity, polycystic ovary syndrome, nonalcoholic fatty liver disease, and chronic kidney
23   disease, and is defined as the presence of any three of the following:
24                  a.    Large Waist Size (35” or more for women, 40” or more for men);
25
                    b.    High triglycerides (150mg/dL or higher, or use of cholesterol
26
27
     27
       Te Morenga, L., et al., “Dietary sugars and body weight: systematic review and meta-
     analyses of randomized controlled trials and cohort studies,” BJM (January 2013)
28   [hereinafter, “Te Morenga, Dietary Sugars & Body Weight”].
                                                 13
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 20 of 123




 1                      medication);
 2                c.    High total cholesterol, or HDL levels under 50mg/dL for women,
 3                      and 40 mg for men;

 4                d.    High blood pressure (135/85 mm or higher); or
 5                e.    High blood sugar (100mg/dL or higher).
 6
 7         49.    More generally, “metabolic abnormalities that are typical of the so-called
 8   metabolic syndrome . . . includ[e] insulin resistance, impaired glucose tolerance, high
 9   concentrations of circulating triacylglycerols, low concentrations of HDLs, and high
10   concentrations of small, dense LDLs.” 28
11         50.    56 million Americans have metabolic syndrome, or about 22.9% over the age of
12   20, placing them at higher risk for chronic disease.
13         51.    In 2010, Harvard researchers published a meta-analysis of three studies,
14   involving 19,431 participants, concerning the effect of consuming sugar-sweetened
15   beverages on risk for metabolic syndrome. They found participants in the highest quantile of
16   1-2 servings per day 29 had an average 20% greater risk of developing metabolic syndrome
17   than did those in the lowest quantile of less than 1 serving per day, showing “a clear link
18   between SSB consumption and risk of metabolic syndrome . . . .” 30
19         52.    Researchers who studied the incidence of metabolic syndrome and its
20   components in relation to soft drink consumption in more than 6,000 participants in the
21
22
     28
       Fried, S.K., “Sugars, hypertriglyceridemia, and cardiovascular disease,” American Journal
     of Clinical Nutrition, Vol. 78 (suppl.), 873S-80S, at 873S (2003) [hereinafter, “Fried,
23   Hypertriglyceridemia”].
24   29
       Because 1 sugar-sweetened beverage typically has 140-150 calories and 35-37.5 grams of
25   sugar per 12-ounce serving, this is equivalent to between 140 and 300 calories per day, and
     35 to 75 grams of sugar per day.
26
27
     30
       Malik, Vasanti S., et al., “Sugar-Sweetened Beverages and Risk of Metabolic Syndrome
     and Type 2 Diabetes,” Diabetes Care, Vol. 33, No. 11, 2477-83, at 2477, 2480-81 (November
28   2010) [hereinafter “Malik, 2010 Meta-Analysis”].
                                                 14
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 21 of 123




 1   Framingham Heart Study found that individuals who consumed 1 or more soft drinks per day
 2   (i.e., 140-150 calories and 35-37.5 grams of sugar or more) had a 48% higher prevalence of
 3   metabolic syndrome than infrequent consumers, those who drank less than 1 soft drink per
 4   day. In addition, the frequent-consumer group had a 44% higher risk of developing metabolic
 5   syndrome. 31
 6            53.   Recently, researchers concluded a study to determine whether the detrimental
 7   effects of dietary sugar were due to extremely high dosing, excess calories, or because of its
 8   effects on weight gain, rather than caused by sugar consumption directly. 32 In other words,
 9   the researchers dissociated the metabolic effects of dietary sugar from its calories and effects
10   on weight gain.
11            54.   Because the researchers did not want to give subjects sugar to see if they got
12   sick, they instead took sugar away from people who were already sick to see if they got well.
13   But if subjects lost weight, critics would argue that the drop in calories or weight loss was the
14   reason for the clinical improvement. Therefore, the researchers designed the study to by
15   isocaloric, by giving back to subjects the same number of calories in starch that were taken
16   away in sugar. The study involved 43 children, ages 8 to 19, each obese with at least one
17   other co-morbidity demonstrating metabolic problems. All were high consumers of added
18   sugar in their diets. 33
19            55.   To perform the study, researchers assessed subjects’ home diets by two
20   questionnaires to determine how many calories, and how much fat, protein, and carbohydrate
21   they were eating. Subjects were then tested at a hospital based on their home diets. Then, for
22
23   31
       Dhingra, R., et al., “Soft Drink Consumption and Risk of Developing Cardiometabolic Risk
24   Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community,”
     Circulation, Vol. 116, 480-88 (2007) [hereinafter “Dhingra, Cardiometabolic Risk”].
25
     32
       Robert H. Lustig, et al., “Isocaloric Fructose Restriction and Metabolic Improvement in
26   Children with Obesity and Metabolic Syndrome,” Pediatric Obesity, Vol. 24, No. 2, 453-60
27   (Feb. 2016).
28   33
          See id. at 453-54.
                                                   15
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 22 of 123




 1   the next 9 days, researchers catered the subjects’ meals. The macronutrient percentages of
 2   fat, protein, and carbohydrate were not changed. Subjects were fed them the same calories
 3   and percent of each macronutrient as their home diet; but within the carbohydrate fraction,
 4   researchers took the added sugar out, and substituted starch. For example, researchers took
 5   pastries out, and put bagels in; took yogurt out, and put baked potato chips in; took chicken
 6   teriyaki out, and put turkey hot dogs in (although subjects were still given whole fruit).
 7   Researchers reduced subjects’ dietary sugar consumption from 28% to 10% of calories.
 8   Researchers also gave subjects a scale to take home, and each day they would weigh
 9   themselves. If they were losing weight, they were instructed to eat more. The goal was for
10   subjects to remain weight-stable over the 10 days of study. On the final day, subjects came
11   back to the hospital for testing on their experimental low-added sugar diet. The study team
12   analyzed the pre- and post-data in a blinded fashion so as not to introduce bias.34
13            56.     Researchers analyzed three types of data. First, diastolic blood pressure
14   decreased by 5 points. Second, baseline blood levels of analytes associated with metabolic
15   disease, such as lipids, liver function tests, and lactate (a measure of metabolic performance)
16   all improved significantly. Third, fasting glucose decreased by 5 points. Glucose tolerance
17   improved markedly, and fasting insulin levels fell by 50%. Each of these results was highly-
18   statistically-significant.35
19            57.     In sum, the study indicated that subjects improved their metabolic status in just
20   10 days, even while eating processed food, by just removing added sugar and substituting
21   starch. The metabolic improvement, moreover, was unrelated to changes in weight or body
22   fat.
23            2.      Excess Sugar Consumption Causes Type 2 Diabetes
24            58.     Diabetes affects 25.8 million Americans, and can cause kidney failure, lower-
25   limb amputation, and blindness. In addition, diabetes doubles the risk of colon and pancreatic
26
27   34
          See id. at 454-55.
28   35
          See id. at 455-56.
                                                   16
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 23 of 123




 1   cancers and is strongly associated with coronary artery disease and Alzheimer’s disease. 36
 2              59.   In 2010, Harvard researchers also performed a meta-analysis of 8 studies
 3   concerning sugar-sweetened beverage consumption and risk of type 2 diabetes, involving a
 4   total of 310,819 participants. They concluded that individuals in the highest quantile of SSB
 5   intake had an average 26% greater risk of developing type 2 diabetes than those in the lowest
 6   quantile.37 Moreover, “larger studies with longer durations of follow-up tended to show
 7   stronger associations.” 38 Thus, the meta-analysis showed “a clear link between SSB
 8   consumption and risk of . . . type 2 diabetes.” 39
 9              60.   An analysis of data for more than 50,000 women from the Nurses’ Health
10   Study, 40 during two 4-year periods (1991-1995, and 1995-1999), showed, after adjusting for
11   confounding factors, that women who consumed 1 or more sugar-sweetened soft drink per
12   day (i.e., 140-150 calories and 35-37.5 grams of sugar), had an 83% greater relative risk of
13   type 2 diabetes compared with those who consumed less than 1 such beverage per month, and
14   women who consumed 1 or more fruit punch drinks per day had a 100% greater relative risk
15
16   36
        Aranceta Bartrina, J. et al., “Association between sucrose intake and cancer: a review of
17   the evidence,” Nutrición Hospitalaria, Vol. 28 (Suppl. 4), 95-105 (2013); Garcia-Jimenez,
     C., “A new link between diabetes and cancer: enhanced WNT/beta-catenin signaling by high
18   glucose,” Journal of Molecular Endrocrinology, Vol. 52, No. 1 (2014); Linden, G.J., “All-
19   cause mortality and periodontitis in 60-70-year-old men: a prospective cohort study,” Journal
     of Clinical Periodontal, Vol. 39, No. 1, 940-46 (October 2012).
20
     37
          Malik, 2010 Meta-Analysis, supra n.30 at 2477, 2480.
21
22
     38
          Id. at 2481.
     39
23        Id.
24   40
        The Nurses’ Health Study was established at Harvard in 1976, and the Nurses’ Health Study
25   II, in 1989. Both are long-term epidemiological studies conducted on women’s health. The
     study followed 121,700 women registered nurses since 1976, and 116,000 female nurses
26   since 1989, to assess risk factors for cancer, diabetes, and cardiovascular disease. The Nurses’
27   Health Studies are among the largest investigations into risk factors for major chronic disease
     in women ever conducted. See generally “The Nurses’ Health Study,” at
28   http://www.channing.harvard.edu/nhs.
                                                      17
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 24 of 123




 1   of type 2 diabetes. 41
 2          61.    The result of this analysis shows a statistically significant linear trend with
 3   increasing sugar consumption.42
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          62.    A prospective cohort study of more than 43,000 African American women
16   between 1995 and 2001 showed that the incidence of type 2 diabetes was higher with higher
17   intake of both sugar-sweetened soft drinks and fruit drinks. After adjusting for confounding
18   variables, those who drank 2 or more soft drinks per day (i.e., 140-300 calories and 35-75
19   grams of sugar) showed a 24% greater risk of type 2 diabetes, and those who drank 2 or more
20   fruit drinks per day showed a 31% greater risk of type 2 diabetes, than those who drank 1 or
21
22
23
24   41
       Schulze, M.B., et al., “Sugar-Sweetened Beverages, Weight Gain, and Incidence of Type
25   2 Diabetes in Young and Middle-Aged Women,” Journal of the American Medical
     Association, Vol. 292, No. 8, 927-34 (Aug. 25, 2004) [hereinafter “Schulze, Diabetes in
26   Young & Middle-Aged Women”].
27   42
       Hu, F.B., et al., “Sugar-sweetened beverages and risk of obesity and type 2 diabetes:
28   Epidemioligic evidence,” Physiology & Behavior, Vol. 100, 47-54 (2010).
                                               18
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 25 of 123




 1   less such drinks per month. 43
 2         63.    A large cohort study of more than 70,000 women from the Nurses’ Health Study
 3   followed for 18 years showed that those who consumed 2 to 3 apple, grapefruit, and orange
 4   juices per day (280-450 calories and 75-112.5 grams of sugar) had an 18% greater risk of
 5   type 2 diabetes than women who consumed less than 1 sugar-sweetened beverage per month.
 6   The data also showed a linear trend with increased consumption, as demonstrated below. 44
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         64.    An analysis of more than 40,000 men from the Health Professionals Follow-Up
24
25   43
       Palmer, J.R., et al., “Sugar-Sweetened Beverages and Incidence of Type 2 Diabetes
     Mellitus in African American Women,” Archive of internal Medicine, Vol. 168, No. 14,
26   1487-82 (July 28, 2008) [hereinafter “Palmer, Diabetes in African American Women”].
27
      Bazzano, L.A., et al., “Intake of fruit, vegetables, and fruit juices and risk of diabetes in
     44

28   women,” Diabetes Care, Vol. 31, 1311-17 (2008).
                                                  19
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 26 of 123




 1   Study, a prospective cohort study conducted over a 20-year period, found that, after adjusting
 2   for age and a wide variety of other confounders, those in the top quartile of sugar-sweetened
 3   beverage intake had a 24% greater risk of type 2 diabetes than those in the bottom quartile,
 4   while consumption of artificially-sweetened beverages, after adjustment, showed no
 5   association. 45
 6          65.     Most convincingly, an econometric analysis of repeated cross-sectional data
 7   published in 2013 established a causal relationship between sugar availability and type 2
 8   diabetes. After adjusting for a wide range of confounding factors, researchers found that an
 9   increase of 150 calories per day related to an insignificant 0.1% rise in diabetes prevalence
10   by country, while an increase of 150 calories per day in sugar related to a 1.1% rise in diabetes
11   prevalence by country, a statically-significant 11-fold difference. 46
12          3.      Excess Sugar Consumption Causes Cardiovascular Disease
13          66.     Sixteen million Americans have heart disease, which is the number one killer in
14   the United States. 47
15          67.     Data obtained from NHANES surveys during the periods of 1988-1994, 1999-
16   2004, and 2005-2010, after adjusting for a wide variety of other factors, demonstrate that
17   those who consumed between 10% - 24.9% of their calories from added sugars had a 30%
18   greater risk of cardiovascular disease (CVD) mortality than those who consumed 5% or less
19   of their calories from added sugar. In addition, those who consumed 25% or more of their
20   calories from added sugars had an average 275% greater risk of CVD mortality than those
21
22   45
       de Konig, L., et al., “Sugar-sweetened and artificially sweetened beverage consumption
23   and risk of type 2 diabetes in men,” American Journal of Clinical Nutrition, Vol. 93, 1321-
24   27 (2011).

25   46
       Basu, S., et al., “The Relationship of Sugar to Population-Level Diabetes Prevelance: An
     Econometric Analysis of Repeated Cross-Sectional Data,” PLOS Online, Vol. 8, Issue 2
26   (February 27, 2013).
27   47
        Gaddam, K.K., et al., “Metabolic syndrome and heart failure—the risk, paradox, and
28   treatment,” Current Hypertension Reports, Vol. 13, No. 2, 142-48 (2011).
                                                20
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 27 of 123




 1   who consumed less than 5% of calories from added sugar.48
 2              68.    Similarly, when compared to those who consumed approximately 8% of calories
 3   from added sugar, participants who consumed approximately 17% - 21% (the 4th quintile) of
 4   calories from added sugar had a 38% higher risk of CVD mortality, while the relative risk
 5   was more than double for those who consumed 21% or more of calories from added sugar
 6   (the 5th quintile). Thus, “[t]he risk of CVD mortality increased exponentially with increasing
 7   usual percentage of calories from added sugar,”49 as demonstrated in the chart below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20              69.    The NHANES analysis also found “a significant association between sugar-
21   sweetened beverage consumption and risk of CVD mortality,” with an average 29% greater
22   risk of CVD mortality “when comparing participants who consumed 7 or more servings/wk
23   (360 mL per serving) with those who consumed 1 serving/wk or less . . . .” 50 The study
24   concluded that “most US adults consume more added sugar than is recommended for a
25
26
     48
          Yang, NHANES Analysis, supra n.12 at E4-5.
     49
27        Id.
28   50
          Id. at E6.
                                                     21
                Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                             THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 28 of 123




 1   healthy diet. A higher percentage of calories from added sugar is associated with significantly
 2   increased risk of CVD mortality. In addition, regular consumption of sugar-sweetened
 3   beverages is associated with elevated CVD mortality.”51
 4            70.      The Nurses’ Health Study found that, after adjusting for other unhealthy lifestyle
 5   factors, those who consumed two or more sugar-sweetened beverages per day (280 calories
 6   and 70 grams of sugar or more) had a 35% greater risk of coronary heart disease compared
 7   with infrequent consumers.52
 8            4.       Excess Sugar Consumption Causes Liver Disease
 9            71.      Fructose consumption causes serious liver disease, including non-alcoholic fatty
10   liver disease (NAFLD), characterized by excess fat build-up in the liver. Five percent of these
11   cases develop into non-alcoholic steatohepatitis (NASH), scarring as the liver tries to heal its
12   injuries, which gradually cuts off vital blood flow to the liver. About 25% of NASH patients
13   progress to non-alcoholic liver cirrhosis, which requires a liver transplant or can lead to
14   death.53
15            72.      Since 1980, the incidence of NAFLD and NASH has doubled, along with the
16   rise of fructose consumption, with approximately 6 million Americans estimated to have
17   progressed to NASH and 600,000 to Nash-related cirrhosis. Most people with NASH also
18   have type 2 diabetes. NASH is now the third-leading reason for liver transplant in America.54
19
20
     51
          Id. at E8.
21
22    Fung T.T., et al., “Sweetened beverage consumption and risk of coronary heart disease in
     52

     women,” American Journal of Clinical Nutrition, Vol. 89 at 1037-42 (February 2009).
23
     53
        Farrell, G.C., et al., “Nonalcoholic fatty liver disease: from steatosis to cirrhosis,”
24   Hepatology, Vol. 433, No. 2 (Suppl. 1), S99-S112 (February 2006); Powell, E.E., et al., “The
25   Natural History of Nonalcoholic Steatohepatitis: A Follow-up Study of Forty-two Patients
     for Up to 21 Years,” Hepatology, Vol. 11, No. 1 (1990).
26
27
     54
        Charlton, M.R., et al., “Frequency and outcomes of liver transplantation for nonalcoholic
     steatohepatitis in the United States,” Gastroenterology, Vol. 141, No. 4, 1249-53 (October
28   2011).
                                                   22
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 29 of 123




 1         73.     Moreover, because the liver metabolizes sugar virtually identically to alcohol,
 2   the U.S. is now seeing for the first time alcohol-related diseases in children. Conservative
 3   estimates are that 31% of American adults, and 13% of American children suffer from
 4   NAFLD.55
 5         5.      Excess Sugar Consumption Causes Obesity
 6         74.     Excess sugar consumption also leads to weight gain and obesity because insulin
 7   secreted in response to sugar intake instructs the cells to store excess energy as fat. This
 8   excess weight can then exacerbate the problems of excess sugar consumption, because excess
 9   fat, particularly around the waist, is in itself a primary cause of insulin resistance, another
10   vicious cycle. Studies have shown that belly fat produces hormones and other substances that
11   can cause insulin resistance, high blood pressure, abnormal cholesterol levels, and
12   cardiovascular disease. And belly fat plays a part in the development of chronic inflammation
13   in the body, which can cause damage over time without any signs or symptoms. Complex
14   interactions in fat tissue draw immune cells to the area, which triggers low-level chronic
15   inflammation. This in turn contributes even more to insulin resistance, type 2 diabetes, and
16   cardiovascular disease.
17         75.     Based on a meta-analysis of 30 studies between 1966 and 2005, Harvard
18   researchers found “strong evidence for the independent role of the intake of sugar-sweetened
19   beverages, particularly soda, in the promotion of weight gain and obesity in children and
20   adolescents. Findings from prospective cohort studies conducted in adults, taken in
21   conjunction with results from short-term feeding trials, also support a positive association
22
23
24   55
        Lindback, S.M., et al., “Pediatric Nonalcoholic Fatty Liver Disease: A Comprehensive
25   Review,” Advances in Pediatrics, Vol. 57, No. 1, 85-140 (2010); Lazo, M. et al., “The
     Epidemiology of Nonalcoholic Fatty Liver Disease: A Global Perspective,” Seminars in Liver
26   Disease, Vol. 28, No. 4, 339-50 (2008); Schwimmer, J.B., et al., “Prevalence of Fatty Liver
27   in Children and Adolescents,” Pediatrics, Vol. 118, No. 4, 1388-93 (2006); Browning, J.D.,
     et al., “Prevalence of hepatic steatosis in an urban population in the United States: Impact of
28   ethnicity,” Hepatology, Vol. 40, No. 6, 1387-95 (2004).
                                                     23
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 30 of 123




 1   between soda consumption and weight gain, obesity, or both.” 56
 2           76.   A recent meta-analysis by Harvard researchers evaluating change in Body Mass
 3   Index per increase in 1 serving of sugar-sweetened beverages per day found a significant
 4   positive association between beverage intake and weight gain.57
 5           77.   One study of more than 2,000 2.5-year-old children followed for 3 years found
 6   that those who regularly consumed sugar-sweetened beverages between meals had a 240%
 7   better chance of being overweight than non-consumers. 58
 8           78.   An analysis of data for more than 50,000 women from the Nurses’ Health Study
 9   during two 4-year periods showed that weight gain over a 4-year period was highest among
10   women who increased their sugar-sweetened beverage consumption from 1 or fewer drinks
11   per week, to 1 or more drinks per day (8.0 kg gain during the 2 periods), and smallest among
12   women who decreased their consumption or maintained a low intake level (2.8 kg gain). 59
13           79.   A study of more than 40,000 African American women over 10 years had similar
14   results. After adjusting for confounding factors, those who increased sugar-sweetened
15   beverage intake from less than 1 serving per week, to more than 1 serving per day, gained the
16   most weight (6.8 kg), while women who decreased their intake gained the least (4.1 kg).60
17           80.   A study of more than 6,000 participants in the Framingham Heart Study found
18   those who consumed more than 1 soft drink per day had a 31% greater risk of obesity than
19
20   56
       Malik, V.S., et al., “Intake of sugar-sweetened beverages and weight gain: a systematic
21   review,” American Journal of Clinical Nutrition, Vol. 84, 274-88 (2006).

22   57
        Malik, V.S., et al., “Sugar-sweetened beverages and BMI in children and adolescents:
     reanalyses of a meta-analysis,” American Journal of Clinical Nutrition, Vol. 29, 438-39
23   (2009).
24   58
        Dubois, L., et al., “Regular sugar-sweetened beverage consumption between meals
25   increases risk of overweight among preschool-aged children,” Journal of the American
26   Dietetic Association, Vol. 107, Issue 6, 924-34 (2007).

27   59
          Schulze, Diabetes in Young & Middle-Aged Women, supra n.41.
28   60
          Palmer, Diabetes in African American Women, supra n.43.
                                                   24
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 31 of 123




 1   those who consumed less than 1 soft drink per day.61
 2           81.    The link between sugar intake and weight gain was also demonstrated in a
 3   randomized, controlled intervention study, where “[a] simple 12 month school based
 4   intervention focused on reducing consumption of carbonated drinks resulted in significant
 5   differences in the proportion of overweight children in the control and intervention groups,”
 6   as demonstrated in the chart below.
 7
 8
 9
10
11
12
13
14
15
16   At a three-year follow-up, however, the significant difference seen between the groups after
17   a year of focused education was no longer evident, with overweight more prevalent in both
18   groups, providing further support for the link between sugar and weight gain. 62
19           82.    Similarly, experimental short-term feeding studies comparing sugar-sweetened
20   beverages to artificially-sweetened beverages have illustrated that consumption of the former
21   leads to greater weight gain. As demonstrated in the chart below, one 10-week trial involving
22   more than 40 men and women demonstrated that the group that consumed daily supplements
23
24   61
          Dhingra, Cardiometabolic Risk, supra n.31.
25   62
        James, J. et al., “Preventing childhood obesity: two year follow-up results from the
26   Christchurch obesity prevention programme in schools (CHOPPS),” BJM, Vol. 335, 762
27   (2007) (discussing James, J., et al., “Preventing childhood obesity by reducing consumption
     of carbonated drinks: cluster randomized controlled trial,” BJM, Vol. 328, 1237 (April 27,
28   2004)).
                                                    25
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 32 of 123




 1   of sucrose (for 28% of total energy) increased body weight and fat mass, by 1.6 kg for men
 2   and 1.3 kg for women, while the group that was supplemented with artificial sweeteners lost
 3   weight—1.0 kg for men and 0.3 kg for women.63
 4
 5
 6
 7
 8
 9
10
11
12
13         83.   In another, 3-week study, researchers gave normal-weight subjects 1150 grams
14   of soda per day, sweetened with either aspartame or HFCS. The experiment found that
15   drinking artificially-sweetened soda reduced calorie intake and body weight of men, while
16   drinking HFCS-sweetened soda significantly increased calorie intake and body weight of
17   both sexes, as demonstrated in the chart below.64
18   ///
19   ///
20   ///
21   ///
22
23
     63
        Raben, A., et al., “Sucrose compared with artificial sweeteners: different effects on ad
24   libitum food intake and body weight after 10 wk of supplementation in overweight subjects,”
25   American Journal of Clinical Nutrition, Vol. 76, 721-29 (2002) [hereinafter, “Raben, Sucrose
     vs. Artificial Sweeteners”].
26
27
     64
       Tordoff, M.G., et al., “Effect of drinking soda sweetened with aspartame or high-fructose
     corn syrup on food intake and body weight,” American Journal of Clinical Nutrition, Vol.
28   51, 963-69 (1990).
                                                   26
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 33 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12           6.      Excess Sugar Consumption Causes Inflammation
13           84.     Inflammation has been associated with type 2 diabetes, myocardial infarction,
14   and stroke, as well as weight gain and obesity. 65
15           85.     A 10-week study comparing a group whose sucrose intake was increased by
16   151% to a group whose intake was decreased by 42% showed the former’s blood
17   concentration of the biological markers for inflammation, haptoglobin, transferrin, and C-
18   reactive protein, increased by 13%, 5%, and 6%, respectively, while the later group’s
19   concentrations decreased by 16%, 2%, and 26% respectively.66
20           86.     In a prospective, randomized, controlled crossover trial, 29 subjects were studied
21   over six 3-week interventions in which they either consumed various amounts of fructose,
22
23
     65
       Sorensen, L.B., et al., “Effect of sucrose on inflammatory markers in overweight humans,”
24   American Journal of Clinical Nutrition, Vol. 82, 421-27 (2005) (citations omitted)
25   [hereinafter, “Sorensen, Inflammatory Markers”]; see also Pearson, T.A., et al., “Markers of
     Inflammation and Cardiovascular Disease: Application to Clinical and Public Health
26   Practice, A Statement for Healthcare Professionals From the Centers for Disease Control and
27   Prevention and the American Heart Association,” Circulation, Vol. 107, 499-511 (2003).
28   66
          Sorensen, Inflammatory Markers, supra n.65.
                                                   27
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 34 of 123




 1   glucose, or sucrose, or received dietary advice to consume low amounts of fructose. The study
 2   showed LDL particle size reducing (associated with atherosclerosis) by 0.51 nm after high-
 3   fructose intake (80 grams per day), and by 0.43 nm after high-sucrose intake (also 80 grams
 4   per day). It also found significant increases in fasting glucose and C-reactive protein, leading
 5   the authors to conclude that the “data show potentially harmful effects of low to moderate
 6   consumption of SSBs on markers of cardiovascular risk such as LDL particles, fasting
 7   glucose, and [C-reactive protein] within just 3 wk in healthy young men, which is of particular
 8   significance for young consumers.” 67
 9         87.    In a nested case-control study of 656 cases of type 2 diabetes and 694 controls
10   from the Nurses Study, researchers identified a dietary pattern strongly related to
11   inflammatory markers, which was high in sugar-sweetened soft drinks, showing linear trends
12   across quintiles of dietary pattern for six inflammation markers.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     67
        Aeberli, I., et al., “Low to moderate sugar-sweetened beverage consumption impairs
     glucose and lipid metabolism and promotes inflammation in healthy young men: a
28   randomized controlled trial,” American Journal of Clinical Nutrition, Vol. 94, 479-85 (2011).
                                                 28
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 35 of 123




 1            7.      Excess Sugar Consumption Causes High Blood Triglycerides and
 2                    Abnormal Cholesterol Levels
 3            88.     Fructose facilitates the biochemical formation of triacylglycerols more
 4   efficiently than does glucose. 68 This is because fructose metabolism in the liver converts the
 5   fructose to fructose-1-phosphate, which readily becomes a substrate for the backbone of the
 6   triglyceride molecule. 69 As compared to starches, sugars—particularly sucrose and
 7   fructose—tend to increase serum triacylglycerol concentrations by about 60%. 70
 8            89.     Cholesterol is a waxy, fat-like substance found in the body’s cells, used to make
 9   hormones, bile acids, vitamin D, and other substances. The human body manufactures all the
10   cholesterol it requires, which circulates in the bloodstream in packages called lipoproteins.
11   Excess cholesterol in the bloodstream can become trapped in artery walls, building into
12   plaque and narrowing blood vessels, making them less flexible, a condition called
13   atherosclerosis. When this happens in the coronary arteries, it restricts oxygen and nutrients
14   to the heart, causing chest pain or angina. When cholesterol-rich plaques in these arteries
15   burst, a clot can form, blocking blood flow and causing a heart attack.
16            90.     Most blood cholesterol is low-density lipoprotein, or LDL cholesterol, which is
17   sometimes called “bad” cholesterol because it carries cholesterol to the body’s tissues and
18   arteries, increasing the risk of heart disease. High-density lipoprotein, or HDL cholesterol, is
19   sometimes called “good” cholesterol because it removes excess cholesterol from the
20   cardiovascular system, bringing it to the liver for removal. Thus, a low level of HDL
21   cholesterol increases the risk of heart disease.
22            91.     Diet affects blood cholesterol. For example, the body reacts to saturated fat by
23   producing LDL cholesterol.
24
25   68
          Elliot, Fructose & Insulin Resistance, supra n.22.
26   69
       Bray, G.A., “Soft Drinks and Obesity: The Evidence,” CMR e-Journal, Vol. 2, Issue, 2,
27   10-14, at 13 (Oct. 2009).
28   70
          Fried, Hypertriglyceridemia, supra n.28, at 873S.
                                                     29
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 36 of 123




 1           92.    When the liver is overwhelmed by large doses of fructose, it will convert excess
 2   to fat, which is stored in the liver and then released into the bloodstream, contributing to key
 3   elements of metabolic syndrome, like high blood fat and triglycerides, high total cholesterol,
 4   and low HDL “good” cholesterol.71
 5           93.    A study of more than 6,000 participants in the Framingham Heart Study found
 6   those who consumed more than 1 soft drink per day had a 25% greater risk of
 7   hypertriglyceridemia, and 32% greater risk of low HDL cholesterol than those who consumed
 8   less than 1 soft drink per day.72
 9           94.    A systematic review and meta-analysis of 37 randomized controlled trials
10   concerning the link between sugar intake and blood pressure and lipids found that higher
11   sugar intakes, compared to lower sugar intakes, significantly raised triglyceride
12   concentrations, total cholesterol, and low density lipoprotein cholesterol.73
13           95.    A cross-sectional study among more than 6,100 U.S. adults from the NHANES
14   1999-2006 data were grouped into quintiles for sugar intake as follows: (1) less than 5% of
15   calories consumed from sugar, (2) 5% to less than 10%, (3) 10% to less than 17.5%, (4) 17.5%
16   to less than 25%, and (5) 25% or more. These groups had the following adjusted mean HDL
17   levels (because HDL is the “good” cholesterol, higher levels are better): 58.7 mg/dL, 57.5,
18   53.7, 51.0, and 47.7. Mean triglyceride levels were 105 mg/dL, 102, 111, 113, and 114. Mean
19   LDL levels were 116 mg/dL, 115, 118, 121, and 123 among women, with no significant trend
20   among men. Consumers whose sugar intake accounted for more than 10% of calories had a
21   50% - 300% higher risk of low HDL levels compared to those who consumed less than 5%
22   of calories from sugar. Likewise, high-sugar consumers had greater risk of high triglycerides.
23
24   71
          Te Morenga, Dietary Sugars & Body Weight, supra n.27.
25
     72
          Dhingra, Cardiometabolic Risk, supra n.31.
26
27    Te Morenga, L., et al., “Dietary sugars and cardiometabolic risk: systematic review and
     73

     meta-analyses of randomized controlled trials on the effects on blood pressure and lipids,”
28   American Journal of Clinical Nutrition, Vol. 100, No. 1, 65-79 (May 7, 2014).
                                                  30
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 37 of 123




 1   All relationships were linear as demonstrated in the charts below. 74
 2
 3
 4
 5
 6
 7
 8
 9
10         96.    One experimental study showed that, when a 17% fructose diet was provided to
11   healthy men, they showed an increase in plasma triacylglycerol concentrations of 32%. 75
12         97.    Another 10-week experimental feeding study showed that those who were fed
13   25% of their energy requirements as fructose experienced increases in LDL cholesterol, small
14   dense LDL cholesterol, and oxidized LDL cholesterol, as well as increased concentrations of
15   triglycerides and total cholesterol, while those fed a 25% diet of glucose did not experience
16   the same adverse effects.76
17         98.    In a cross-sectional study of normal weight and overweight children aged 6-14,
18   researchers found that “the only dietary factor that was a significant predictor of LDL particle
19   size was total fructose intake.”77
20
21   74
       Welsh, J.A., et al., “Caloric Sweetener Consumption and Dyslipidemia Among US Adults,”
22   Journal of the American Medical Association, Vol. 303, No. 15, 1490-97 (April 21, 2010).
23   75
       Bantle, J.P., et al., “Effects of dietary fructose on plasma lipids in healthy subjects,”
24   American Journal of Clinical Nutrition, Vol. 72, 1128-34 (2000).

25   76
       Stanhope, K.L., et al., “Consuming fructose-sweetened, not glucose-sweetened, beverages
     increases visceral adiposity and lipids and decreases insulin sensitivity in overweight/obese
26   humans,” The Journal of Clinical Investigation, Vol. 119, No. 5, 1322-34 (May 2009).
27   77
       Aeberli, I., et al., “Fructose intake is a predictor of LDL particle size in overweight
28   schoolchildren,” American Journal of Clinical Nutrition, Vol. 86, 1174-78 (2007).
                                                  31
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 38 of 123




 1           8.      Excess Sugar Consumption is Associated with Hypertension
 2           99.     A study of more than 6,000 participants in the Framingham Heart Study found
 3   those who consumed more than 1 soft drink per day had a 22% greater incidence, and an 18%
 4   greater risk of high blood pressure than those who consumed less than 1 soft drink per day.78
 5           100. An analysis of the NHANES data for more than 4,800 adolescents also showed
 6   a positive, linear association between sugar-sweetened beverages and higher systolic blood
 7   pressure, as well as corresponding increases in serum uric acid levels. 79
 8
 9
10
11
12
13
14
15
16
17
18
19           101. In one study, 15 healthy men drank 500 ml water containing either no sugar, 60
20   grams of fructose, or 60 grams of glucose. Blood pressure, metabolic rate, and autonomic
21   nervous system activity were measured for 2 hours. While the administration of fructose was
22   associated with an increase in both systolic and diastolic blood pressure, blood pressure did
23   not rise in response to either water or glucose ingestion, as demonstrated in the chart below.80
24
25   78
          Dhingra, Cardiometabolic Risk, supra n.31.
26   79
          Nguyen, Serum Uric Acid, supra n.23.
27   80
       Brown, C.M., et al., “Fructose ingestion acutely elevates blood pressure in healthy young
28   humans,” Am. J. Physiol. Regul. Integr. Compl. Physiol., Vol. 294, R730-37 (2008).
                                                  32
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 39 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21           102. In another study, more than 40 overweight men and women were supplemented
22   for 10 weeks with either sucrose or artificial sweeteners. The sucrose group saw an increase
23   in systolic and diastolic blood pressure, of 3.8 and 4.1 mm Hg, respectively, while the
24   artificial sweetener group saw a decrease in systolic and diastolic blood pressure, of 3.1 and
25   1.2 mm Hg, respectively.81
26           103. Another study took a variety of approaches to measuring the association between
27
28   81
          Raben, Sucrose vs. Artificial Sweeteners, supra n.63.
                                                     33
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 40 of 123




 1   sugar intake and blood pressure, concluding that an increase of 1 serving of sugar-sweetened
 2   beverages per day (i.e., 140-150 calories, and 35-37.5 grams of sugar) was associated with
 3   systolic/diastolic blood pressure differences of +1.6 and +0.8 mm Hg (and +1.1/+0.4 mm Hg
 4   with adjustment for height and weight), while an increase of 2 servings results in
 5   systolic/diastolic blood pressure differences of +3.4/+2.2, demonstrating that the relationship
 6   is direct and linear.82
 7          9.      Excess Sugar Consumption is Associated with Alzheimer’s Disease,
 8                  Dementia, and Cognitive Decline
 9          104. In a study of over 2,000 participants over 6.8 years, researchers found that higher
10   average glucose levels within the preceding 5 years (115 mg/dL compared to 100 mg/dL)
11   were related to an 18% increased risk of dementia among those without diabetes. For those
12   with diabetes, higher average glucose levels (190 mg/dL compared to 160 mg/dL) were
13   related to a 40% increased risk of dementia. 83
14          105. “To evaluate a possible association between fructose mediated metabolic
15   changes and cognitive behaviour,” researchers “assessed the correlation of serum triglyceride
16   and insulin resistance levels with memory,” and “found a positive correlation between serum
17   triglyceride levels and insulin resistance index . . . , which indicates that increased serum
18   triglyceride levels may contribute to increase[d] insulin resistance . . . .” And researchers
19   “found that the latency time varied in proportion to the insulin resistance . . . , which suggests
20   that memory performance may rely on levels of insulin resistance . . . .” 84
21
22   82
       Brown, I.J., et al., “Sugar-Sweetened Beverage, Sugar Intake of Individuals, and Their
23   Blood Pressure: International Study of Macro/Micronutrients and Blood Pressure,”
24   Hypertension, Vol. 57, 695-701 (2011).

25   83
       Crane, P.K, et al., “Glucose Levels and Risk of Dementia,” New England Journal of
     Medicine, Vol. 369, No. 6, 540-48 (2013).
26
27
     84
       Agrawal, R., et al., “‘Metabolic syndrome’ in the brain: deficiency in omega-3 fatty acid
     exacerbates dysfunctions in insulin receptor signaling and cognition,” Journal of Physiology,
28   Vol. 590, No. 10, 2485-99, at 2489 (2012).
                                                   34
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 41 of 123




 1         10.    Excess Sugar Consumption is Linked to Some Cancers
 2         106. In a population-based case-control study involving 424 cases and 398 controls,
 3   women in the highest quartile of added sugar intake had an 84% greater risk of endometrial
 4   cancer.85 Similarly, in a study of patients with stage 3 colon cancer, those in the highest
 5   quintile of glycemic load experienced worsening in disease-free survival of approximately
 6   80% compared to those in the lowest quintile.86
 7         107. A population based case-control study on Malaysian women found a significant,
 8   two-fold increased risk of breast cancer among premenopausal and postmenopausal women
 9   in the highest quartile of sugar intake.87
10         108. A prospective epidemiological study of nearly 45,000 cancer cases among
11   436,000 participants aged 50-71, found added sugars were positively associated with risk of
12   esophageal adenocarcinoma; added fructose was associated with risk of small intestine
13   cancer; and all investigated sugars were associated with increased risk of pleural cancer. 88
14   E.    Based on the Scientific Evidence, Authoritative Scientific and Health
15         Organizations Recommend Restricting Added Sugar Consumption to Below 5%
16         or 10% of Daily Calories
17         109. Based on the scientific research, the AHA recommends restricting added sugar
18   to 5% of calories, or about 38 grams (9 teaspoons, 150 calories) per day for men, 25 grams
19
20
     85
       King, M.G., et al., “Consumption of Sugary Foods and Drinks and Risk of Endometrial
21   Cancer,” Cancer Causes Control, Vol. 24, No. 7, 1427-36 (July 2013).
22   86
       Meyerhardt, J.A., et al. “Association of dietary patterns with cancer recurrence and survival
23   in patients with stage III colon cancer,” Journal of the American Medical Association, Vol.
24   298, 754-64 (2007).

25   87
       Sulaiman, S., et al., “Dietary carbohydrate, fiber and sugar and risk of breast cancer
     according to menopausal status in Malaysia,” Asian Pacific Journal of Cancer Prevention,
26   Vol. 15, 5959 (2014)
27   88
       Tasevska, N., et al., “Sugars in diet and risk of cancer in the NIH-AARP Diet and Health
28   Study,” International Journal of Cancer, Vol. 130, No. 1, 159-69 (Jan. 1, 2012)
                                                    35
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 42 of 123




 1   (6 teaspoons, 100 calories) per day for women, and 12-15 grams (3-6 teaspoons, 50-60
 2   calories) for children. 89
 3           110. Similarly, the World Health Organization recommends that no more than 10%
 4   of an adult’s calories—and ideally less than 5%—should come from added sugar or from
 5   natural sugars in honey, syrups, and fruit juice. 90
 6           111. In addition, the Food and Drug Administration recently set a daily reference
 7   value of 50 grams of added sugar, or 10% of calories based on a 2,000-calorie diet. 81 Fed.
 8   Reg. 33742, 33820 (May 27, 2016). While the FDA acknowledged the AHA and WHO
 9   recommendations to keep added sugars below 5% of calories, it set the DRV at 50 grams
10   because this was “more realistic considering current consumption of added sugars in the
11   United States as well as added sugars in the food supply.” Id. at 33,849. Nevertheless, the
12   FDA’s rulemaking was based, in part, on the 2015 Dietary Guidelines Advisory Committee’s
13   “food pattern analysis,” which—consistent with the AHA and WHO recommendations—
14   “demonstrate[d] that when added sugars in foods and beverages exceeds 3% to 9% of total
15   calories . . . a healthful food pattern may be difficult to achieve . . . .” 91
16         KELLOGG’S MARKETING & SALE OF HIGH-SUGAR CEREALS & BARS
17           112. Kellogg was founded in 1906 and is headquartered in Battle Creek, Michigan.
18   Kellogg is a multi-billion dollar food company that manufactures, markets, and sells a wide
19   variety of cereals and bars, among other foods. Kellogg is the world’s leading producer of
20   cereal.
21
22   89
          See AHA Scientific Statement, supra n.10.
23
     90
        See World Health Organization, Sugars intake for adult and children: Guideline” (March
24   4, 2014), available at http://www.who.int/nutrition/publications/guidelines/sugars_intake/en
25   (Based on scientific evidence, recommending adults and children reduce daily intake of free
     sugars to less than 10% of total energy intake and noting that “[a] further reduction to below
26   5% or roughly 25 grams (6 teaspoons) per say would provide additional health benefits.”).
27   91
       U.S. Department of Agriculture, “Scientific Report of the 2015 Dietary Guidelines
28   Advisory Committee” (February 2015), Ch. 6 p.26.
                                                36
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 43 of 123




 1         113. Among Kellogg’s largest brands are its cereals. In fact, five of the top-10 U.S.
 2   cereal brands in 2015 belonged to Kellogg. That includes Frosted Mini-Wheats, which had
 3   sales of $266.4 million in 2015, representing a 3% share of the $8.9 billion market. And with
 4   $190.4 million in sales, Kellogg’s Raisin Bran has a 2.1% share of the U.S. cereal market.
 5         114. In 2014, the cereal industry used 816 million pounds of sugar, or about 2.5 lbs.
 6   for each of the 318.9 million people in the U.S. in 2014. That is 1,134 grams per person, or 3
 7   grams per person, per day, for every man, woman, and child in the U.S. That totals more than
 8   361 billion grams of sugar in one year.
 9         115. In addition to cereals, Kellogg manufactures, markets, and sells other foods
10   including, relevant here, bars under its popular brand, Nutri-Grain.
11         116. During the last decade, as consumer interest in healthy eating has grown, and
12   based on sophisticated consumer research, Kellogg has intentionally positioned itself in the
13   market as a purportedly “healthy” brand of processed food, by using various labeling
14   statements to suggest its foods, especially its cereals and bars, are healthy choices.
15         117. Many of Kellogg’s cereals and bars, however, contain high amounts of added
16   sugar, such that their regular consumption is likely to contribute to excess added sugar
17   consumption and, thereby, increased risk for and contraction of chronic disease.
18         118. As with any company the size of Kellogg, and with as many products, Kellogg
19   makes occasional changes in product offerings (for example, discontinuing or introducing
20   new products or varieties), product formulations, and product labeling and packaging.
21         119. Regardless of such changes, however, during the previous four years and dating
22   back even further into at least the mid-2000s, Kellogg has maintained, and to this day actively
23   maintains a policy and practice of labeling high-sugar cereals and bars—those that contribute
24   significantly more than 5% of calories from added sugar, and thus whose regular consumption
25   is likely to contribute to increased risk for and contraction of illness—with various health and
26   wellness claims that suggest the cereals and bars are healthy, when they are not.
27         120. Kellogg bolsters this practice with websites dedicated to the products that repeat
28   and in some instances state even more aggressive health and wellness claims.
                                                 37
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 44 of 123




 1         121. This policy and practice is apparent in Kellogg’s consistent use of certain words
 2   and phrases across many cereals and bars, including different flavors, varieties, and
 3   packaging. For example, this Complaint details a non-exclusive set of misleading statements
 4   made in the labeling of 29 different Kellogg cereals and bars. Among those statements:
 5                  a.   The word “health” or “healthy” appears more than 15 times.
 6                  b.   The word “wholesome” appears more than 15 times.
 7                  c.   The phrases “lightly sweetened,” “lightly frosted,” or “touch of
 8         sweetness” appear more than 15 times.
 9                  d.   The words “nutrition,” “nutritious,” and “nutrient” appear more than 10
10         times.
11                  e.   The phrase “no high fructose corn syrup” appears more than 10 times.
12         122. Although plaintiffs were the victim of Kellogg’s longtime and general policy
13   and practice with respect to the cereals and bars they purchased and labels they saw, this
14   Complaint and his claims are not so limited; rather, plaintiffs seek through this lawsuit to
15   enjoin Kellogg’s policy and practice generally, including but not necessarily limited to the
16   products, labels, and label claims challenged herein.
17         123. In fact, plaintiffs have enjoyed Kellogg products in the past. If they could be
18   assured through prospective injunctive relief that Kellogg’s cereals and bars are properly
19   labeled (i.e., that they do not contain excess added sugar if they bear health and wellness
20   labeling), they would consider purchasing Kellogg products in the future.
21         124. The cereals and bars that are the subject of this Complaint and examples of
22   Kellogg’s policy and practice of marketing high-sugar foods with misleading health and
23   wellness claims, are the following:
24                  a.   Kellogg’s Raisin Bran
                           (i.) Original
25
                           (ii.) Crunch
26
                    b.   Kellogg’s Frosted Mini-Wheats
27                         (i.) Original
                           (ii.) Maple Brown Sugar
28
                                                38
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 45 of 123




 1                         (iii.)    Strawberry
                           (iv.)     Blueberry
 2
                           (v.)      Big Bite – Original
 3                         (vi.)     Little Bites – Chocolate
                           (vii.)    Little Bites – Cinnamon Roll
 4
                           (viii.)   Touch of Fruit in the Middle – Mixed Berry
 5                         (ix.)     Touch of Fruit in the Middle – Raspberry
                           (x.)       Harvest Delights – Blueberry with Vanilla Drizzle and
 6
                                      Cranberry with Yogurt Drizzle
 7
                  c.    Kellogg’s Smart Start – Original Antioxidants
 8
                  d.    Kellogg’s Crunchy Nut
 9
10         125. Other products that are the subject of this Complaint and examples of Kellogg’s
11   policy and practice of marketing high-sugar foods with misleading health and wellness claims
12   as detailed below, are the following bars:
13                a.    Nutri-Grain Cereal Bars
                          (i.) Apple Cinnamon
14                        (ii.) Blueberry
15                        (iii.) Strawberry
                          (iv.) Cherry
16                        (v.) Mixed Berry
17                        (vi.) Strawberry Greek Yogurt
18                b.    Nutri-Grain Soft-Baked Breakfast Bars
                          (i.) Blueberry
19
                          (ii.) Strawberry
20                        (iii.) Cherry
                          (iv.) Raspberry
21
                          (v.) Variety Pack
22
                  c.    Nutri-Grain Oat & Harvest Bars
23                        (i.) Blueberry Bliss
                          (ii.) Country Strawberry
24
25                d.    Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss

26         126. The amount of total sugar and added sugar in each challenged product is set forth
27   in the table below. Of the 29 cereal and bar varieties challenged in this Second Amended
28   Complaint, the total sugar differs from the added sugar for only two products: Raisin Bran
                                                  39
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 46 of 123




 1   and Raisin Bran Crunch. Although these products’ formulations, and thus the precise amount
 2   of their added sugar is in Kellogg’s exclusive possession, custody, and control, plaintiffs
 3   identify the approximate amount of added sugar upon information and belief.
 4                                Product                                  Total      Added
 5                                                                         Sugar      Sugar

 6   Raisin Bran                                                             18g        9g
     Raisin Bran Crunch                                                      19g        9g
 7
     Frosted Mini Wheats – Original                                          11g        11g
 8
     Frosted Mini Wheats – Maple Brown Sugar                                 12g        12g
 9
     Frosted Mini Wheats – Strawberry                                        12g        12g
10
     Frosted Mini Wheats – Blueberry                                         12g        12g
11
     Frosted Mini Wheats Big Bite – Original                                 12g        12g
12
     Frosted Mini Wheats Little Bites – Chocolate                            12g        12g
13   Frosted Mini Wheats Little Bites – Cinnamon Roll                        12g        12g
14   Frosted Mini Wheats Touch of Fruit in the Middle – Mixed Berry          10g        10g
15   Frosted Mini Wheats Touch of Fruit in the Middle – Raspberry            10g        10g
16   Frosted Mini Wheats Harvest Delights – Blueberry with Vanilla
                                                                             10g        10g
     Drizzle
17
     Frosted Mini Wheats Harvest Delights – Cranberry with Yogurt
18                                                                           10g        10g
     Drizzle
19   Smart Start – Original Antioxidants                                     14g        14g
20   Crunchy Nut                                                             10g        10g
21   Nutri-Grain Cereal Bars – Apple Cinnamon                                12g        12g
22   Nutri-Grain Cereal Bars – Blueberry                                     12g        12g
23   Nutri-Grain Cereal Bars – Strawberry                                    11g        11g
24   Nutri-Grain Cereal Bars – Cherry                                        12g        12g
25   Nutri-Grain Cereal Bars – Mixed Berry                                   11g        11g
26   Nutri-Grain Cereal Bars – Strawberry Greek Yogurt                       12g        12g

27   Nutri-Grain Soft-Baked Breakfast Bars – Blueberry                       12g        12g
     Nutri-Grain Soft-Baked Breakfast Bars – Strawberry                      11g        11g
28
                                                40
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 47 of 123




 1                                 Product                                    Total      Added
 2                                                                            Sugar      Sugar

 3    Nutri-Grain Soft-Baked Breakfast Bars – Cherry                           12g           12g
      Nutri-Grain Soft-Baked Breakfast Bars – Raspberry                        12g           12g
 4
      Nutri-Grain Soft-Baked Breakfast Bars – Variety Pack                     11g           11g
 5
      Nutri-Grain Fruit & Oat Harvest Bars – Blueberry Bliss                   15g           15g
 6
      Nutri-Grain Fruit & Oat Harvest Bars – Country Strawberry                15g           15g
 7
      Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss              15g           15g
 8
      Nutri-Grain Harvest Hearty Breakfast Bars – Apple Cinnamon               16g           16g
 9
                                                                     Average =    12.2g
10         127. Although discussed more specifically below, annexed to the Second Amended
11   Complaint (“SAC,” Dkt. No. 62) as Appendix 1 is a table setting forth, for each challenged
12   cereal or bar:
13                a.    the health and wellness labeling claims plaintiffs challenge as misleading;
14                b.    the forms of added sugars used, in order of amount;
15                c.    the amount of added sugar in each serving;
16                d.    the proportion of added sugar by weight in each serving;
17                e.    the proportion of the product’s calories from added sugar; and
18                f.    the contribution of the product’s added sugar to the AHA’s maximum
19         recommended daily added sugar intake of 38 grams for men (M), 25 grams for women
20         (W), and 12-15 grams for children (C).
21         128. The information set forth in SAC Appendix 1 was made on the best information
22   available at the time of filing, and is integrated into this Third Amended Complaint.
23   A.    Kellogg’s Raisin Bran Cereals
24         129. Kellogg first introduced Raisin Bran in 1942 and has sold the cereal continually
25   ever since, at times expanding the line by adding new varieties. Regardless of the variety,
26   during at least the past four years and continuing today, Kellogg maintained and maintains a
27   policy and practice of labeling Raisin Bran cereals with health and wellness claims.
28
                                                 41
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 48 of 123




 1         1.      Raisin Bran
 2         130. Several recent versions of the packaging of the original Kellogg’s Raisin Bran
 3   cereal are pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                42
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
       Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 49 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          43
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 50 of 123




 1         131. The packaging of Kellogg’s Raisin Bran cereal has made at least the following
 2   health and wellness claims stating or suggesting, both individually and especially in the
 3   context of the label as a whole, that the product is healthy:
 4                 a.    “HEART HEALTHY”
 5                 b.    “Kellogg’s Heart Healthy Selection”
 6                 c.    “GREAT TASTE THAT DOES YOUR HEART GOOD”
 7                 d.    “HEART HEALTHY / Whole grains can help support a healthy lifestyle.”
 8                 e.    “+ HEART HEALTH + / Kellogg’s Raisin Bran / With crispy bran flakes
 9         made from whole grain wheat, all three varieties of Kellogg’s Raisin Bran are good
10         sources of fiber.”
11                 f.    “Start with a healthy Spoonful”
12                 g.    “Invest in your health invest in yourself”
13                 h.    “FIBER / Fiber, like bran fiber, plays a very important part in your
14         digestive health and overall well-being.”
15                 i.    “BREAKFAST BRAINPOWER”
16         2.      Raisin Bran Crunch
17         132. Kellogg introduced Raisin Branch Crunch in around 1999 and has sold the
18   product continually ever since.
19         133. The packaging of several recent versions of Kellogg’s Raisin Bran Crunch
20   cereal are pictured below, while the back panel has been the same as original Raisin Bran.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 44
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 51 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          45
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 52 of 123




 1         134. The packaging of Kellogg’s Raisin Bran Crunch cereal has made at least the
 2   following health and wellness claims stating or suggesting, both individually and especially
 3   in the context of the label as a whole, that the product is healthy:
 4                 a.    “HEART HEALTHY”
 5                 b.    “Kellogg’s Heart Healthy Selection”
 6                 c.    “+ HEART HEALTH + / Kellogg’s Raisin Bran / With crispy bran flakes
 7         made from whole grain wheat, all three varieties of Kellogg’s Raisin Bran are good
 8         sources of fiber.”
 9                 d.    “Start with a healthy Spoonful”
10                 e.    “Invest in your health invest in yourself”
11                 f.    “with a Touch of Golden Honey”
12   B.    Kellogg’s Frosted Mini-Wheats Cereals
13         135. Kellogg’s first introduced Frosted Mini-Wheats cereal in 1978, and has
14   developed several varieties since. Regardless of the variety, during at least the past four years
15   and continuing today, Kellogg maintained and maintains a policy and practice of labeling
16   Frosted Mini-Wheats cereals with health and wellness claims.
17         1.      Original
18         136. Two recent versions of the packaging of Kellogg’s Frosted Mini-Wheats –
19   Original cereal are pictured below.
20
21
22
23
24
25
26
27
28
                                                 46
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 53 of 123




 1         137. The packaging of Kellogg’s Frosted Mini-Wheats – Original cereal has made at
 2   least the following health and wellness claims stating or suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                 a.    “nutritious & delicious / You can have it both ways!”
 5                 b.    “LIGHTLY SWEETENED”
 6         2.      Maple Brown Sugar
 7         138. Kellogg introduced Kellogg’s Frosted Mini-Wheats – Maple Brown Sugar
 8   cereal in approximately 2003. Recent packaging of Kellogg’s Frosted Mini-Wheats – Maple
 9   Brown Sugar cereal is pictured below.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         139. The packaging of Kellogg’s Frosted Mini-Wheats – Maple Brown Sugar cereal
25   has made at least the following health and wellness claims suggesting, both individually and
26   especially in the context of the label as a whole, that the product is healthy:
27                 a.    “LIGHTLY SWEETENED”
28                 b.   “help[s] keep you full and focused all morning”
                                                  47
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 54 of 123




 1         3.      Strawberry
 2         140. The packaging of Kellogg’s Frosted Mini-Wheats – Strawberry cereal is
 3   pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         141. The packaging of Kellogg’s Frosted Mini-Wheats – Strawberry cereal has made
21   at least the following health and wellness claims suggesting, both individually and especially
22   in the context of the label as a whole, that the product is healthy:
23                 a.    “LIGHTLY SWEETENED”
24                 b.    “help[s] keep you full and focused all morning”
25         4.      Blueberry
26         142. Two recent versions of the packaging of Kellogg’s Frosted Mini-Wheats –
27   Blueberry cereal is pictured below.
28
                                                 48
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 55 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          49
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 56 of 123




 1         143. The packaging of Kellogg’s Frosted Mini-Wheats – Blueberry cereal has made
 2   at least the following health and wellness claims stating or suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                 a.    “UNBELIEVABLY NUTRITIOUS”
 5                 b.    “LIGHTLY SWEETENED”
 6                 c.    “help[s] keep you full and focused all morning”
 7         5.      Big Bite – Original
 8         144. The packaging of Kellogg’s Frosted Mini-Wheats Big Bite – Original cereal is
 9   pictured below.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         145. The packaging of Kellogg’s Frosted Mini-Wheats Big Bite – Original cereal has
26   made at least the following health and wellness claims stating or suggesting, both individually
27   and especially in the context of the label as a whole, that the product is healthy:
28                 a.    “UNBELIEVABLY NUTRITIOUS”
                                                 50
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 57 of 123




 1                 b.    “Foods high in fiber help support good health.”
 2                 c.    “LIGHTLY SWEETENED”
 3                 d.    “help[s] keep you full and focused all morning”
 4                 e.    “lightly frosted”
 5         6.      Little Bites – Chocolate
 6         146. Kellogg introduced Kellogg’s Frosted Mini-Wheats Little Bites – Chocolate
 7   cereal in around 2009. Two recent versions of the packaging of Kellogg’s Frosted Mini-
 8   Wheats Little Bites – Chocolate cereal are pictured below.
 9
10
11
12
13
14
15
16
17
18
19         147. The packaging of Kellogg’s Frosted Mini-Wheats Little Bites – Chocolate cereal
20   has made at least the following health and wellness claims stating or suggesting, both
21   individually and especially in the context of the label as a whole, that the product is healthy:
22                 a.    “Delicious and Nutritious”
23                 b.    “LIGHTLY SWEETENED”
24                 c.    “help[s] you keep full and focused throughout the morning”
25         7.      Little Bites - Cinnamon Roll
26         148. Kellogg introduced Kellogg’s Frosted Mini-Wheats Little Bites - Cinnamon Roll
27   in about 2012. The packaging of Kellogg’s Frosted Mini-Wheats Little Bites - Cinnamon Roll
28   cereal is pictured below.
                                                 51
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 58 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         149. The packaging of Kellogg’s Frosted Mini-Wheats Little Bites - Cinnamon Roll
17   cereal has made at least the following health and wellness claims suggesting, both
18   individually and especially in the context of the label as a whole, that the product is healthy:
19                 a.    “LIGHTLY SWEETENED”
20                 b.    “Keeps ‘em full. Keeps ‘em focused.”
21         8.      Touch of Fruit in the Middle – Mixed Berry
22         150. Kellogg introduced Frosted Mini-Wheats Touch of Fruit cereal in around 2011,
23   at first in Mixed Berry flavor only. The packaging of Kellogg’s Frosted Mini-Wheats Touch
24   of Fruit in the Middle – Mixed Berry cereal is pictured below.
25   ///
26   ///
27   ///
28   ///
                                                 52
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 59 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         151. The packaging of Kellogg’s Frosted Mini-Wheats Touch of Fruit in the Middle
17   – Mixed Berry cereal has made at least the following health and wellness claims suggesting,
18   both individually and especially in the context of the label as a whole, that the product is
19   healthy:
20                 a.    “LIGHTLY SWEETENED”
21                 b.    “help you stay full and focused”
22                 c.    “Fiber-Full! / Frosted Mini-Wheats . . . to keep you full all morning.”
23                 d.    “You’ve heard it before and it’s true! Breakfast is the most important
24         meal of the day. A balanced breakfast not only kick-starts the metabolism, it sets us
25         up to do our best. Researchers revealed that people who sip breakfast don’t make up
26         for the missed nutrients later in the day. Breakfast has the power to bring out the
27         best in your day, from the great taste to the essential nutrients it provides. And yet,
28         one in five children lives in a household where breakfast is hard to come by.”
                                                   53
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 60 of 123




 1         9.      Touch of Fruit in the Middle – Raspberry
 2         152. Three recent versions of the packaging of Kellogg’s Frosted Mini-Wheats Touch
 3   of Fruit in the Middle – Raspberry cereal is pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                54
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 61 of 123




 1         153. The packaging of Kellogg’s Frosted Mini-Wheats Touch of Fruit in the Middle
 2   – Raspberry cereal has made at least the following health and wellness claims suggesting,
 3   both individually and especially in the context of the label as a whole, that the product is
 4   healthy:
 5                 a.    “LIGHTLY SWEETENED”
 6                 b.    “Lightly Frosted / Just a touch of sweetness for the taste you’ve come to
 7         know and love.”
 8                 c.    “lightly frosted”
 9                 d.    “Enjoy What’s Good for You! / Kellogg’s Frosted Mini-Wheats Touch of
10         Fruit in the Middle cereal is full of morning must haves!”
11                 e.    “help[s] you keep full and focused all morning long”
12         10.     Harvest Delights – Blueberry with Vanilla Drizzle and Cranberry with Yogurt
13                 Drizzle
14         154. Kellogg introduced Kellogg’s Frosted Mini-Wheats Harvest Delights cereal in
15   around January 2016. The packaging of Kellogg’s Frosted Mini-Wheats Harvest Delights –
16   Blueberry with Vanilla Drizzle and Cranberry with Yogurt Drizzle cereals are pictured below.
17
18
19
20
21
22
23
24
25
26
27
28
                                                55
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 62 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         155. The packaging of Kellogg’s Frosted Mini-Wheats Harvest Delights – Blueberry
17   with Vanilla Drizzle and Cranberry with Yogurt Drizzle cereals have made at least the
18   following health and wellness claims suggesting, both individually and especially in the
19   context of the label as a whole, that the products are healthy:
20                a.     “Positively Nutritious”
21                b.     “Just the right amount of sweetness”
22   C.    Kellogg’s Smart Start – Original Antioxidant Cereal
23         156. Three recent versions of the packaging of Kellogg’s Smart Start – Original
24   Antioxidant cereal are pictured below.
25   ///
26   ///
27   ///
28   ///
                                                 56
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 63 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          57
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 64 of 123




 1         157. The packaging of Kellogg’s Smart Start – Original Antioxidant cereal has made
 2   at least the following health and wellness claims suggesting, both individually and especially
 3   in the context of the label as a whole, that the product is healthy:
 4                a.     “Kellogg’s Heart Healthy Selection”
 5                b.     “HEART HEALTHY”
 6                c.     “SMART START”
 7                d.     “Start with a healthy Spoonful”
 8                e.     “Invest in your health invest in yourself”
 9                f.     “Original Antioxidants”
10                g.     “Lightly sweetened”
11                h.     “NUTRIENTS FOR EVERY DAY / Kellogg’s breakfasts offer the
12         nutrients our bodies want to work and feel their best.”
13   D.    Kellogg’s Crunchy Nut Cereal
14         158. Kellogg introduced Crunchy Nut cereal in the U.S. in around 2011. The
15   packaging of Kellogg’s Crunchy Nut cereal is pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 58
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 65 of 123




 1         159. The packaging of Kellogg’s Crunchy Nut cereal has made at least the following
 2   health and wellness claims suggesting, both individually and especially in the context of the
 3   label as a whole, that the product is healthy:
 4                 a.    “Drizzled with Honey”
 5                 b.    “A great way to START THE DAY / A breakfast of Kellogg’s cereal and
 6         milk is nutritious at its most delicious. Every spoonful has grains to help recharge your
 7         body. So go ahead, pour your favorite bowl of crunchy goodness. It just fuels right!”
 8                 c.    “BREAKFAST BRAINPOWER”
 9   E.    Nutri-Grain Cereal Bars
10         160. Kellogg’s Nutri-Grain bars first became popular in the U.S. in the 1990s.
11   Regardless of the variety, during at least the past four years and continuing today, Kellogg
12   maintained and maintains a policy and practice of labeling Nutri-Grain bars with health and
13   wellness claims.
14         1.      Apple Cinnamon
15         161. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Apple Cinnamon is
16   pictured below.
17
18
19
20
21
22
23
24
25
26         162. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Apple Cinnamon has
27   made at least the following health and wellness claims suggesting, both individually and
28   especially in the context of the label as a whole, that the product is healthy:
                                                    59
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 66 of 123




 1                 a.    “MORE of the WHOLE GRAINS Your Body Needs”
 2                 b.    “ONE GOOD DECISION CAN LEAD TO ANOTHER”
 3                 c.    “Wholesome Fiber”
 4                 d.    “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
 5                 e.    “No High Fructose Corn Syrup”
 6                 f.    “Nutri-Grain / Eat Better All Day”
 7         2.      Blueberry
 8         163. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Blueberry is pictured
 9   below.
10
11
12
13
14
15
16
17
18
19         164. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Blueberry has made at
20   least the following health and wellness claims suggesting, both individually and especially in
21   the context of the label as a whole, that the product is healthy:
22                 a.    “No High Fructose Corn Syrup”
23                 b.    “Wholesome Fiber”
24                 c.    “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
25         3.      Strawberry
26         165. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Strawberry is pictured
27   below.
28
                                                   60
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 67 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         166. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Strawberry has made at
12   least the following health and wellness claims suggesting, both individually and especially in
13   the context of the label as a whole, that the product is healthy:
14                 a.    “No High Fructose Corn Syrup”
15                 b.    “Wholesome Fiber”
16         4.      Cherry
17         167. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Cherry is pictured
18   below.
19
20
21
22
23
24
25
26
27
28
                                                   61
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 68 of 123




 1         168. The packaging of Nutri-Grain Cereal Bars – Cherry has made at least the
 2   following health and wellness claims suggesting, both individually and especially in the
 3   context of the label as a whole, that the product is healthy:
 4                 a.    “No High Fructose Corn Syrup”
 5                 b.    “Wholesome Fiber”
 6         5.      Mixed Berry
 7         169. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Mixed Berry is pictured
 8   below.
 9
10
11
12
13
14
15
16
17         170. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Mixed Berry has made
18   at least the following health and wellness claims suggesting, both individually and especially
19   in the context of the label as a whole, that the product is healthy:
20                 a.    “MORE of the WHOLE GRAINS Your Body Needs”
21                 b.    “ONE GOOD DECISION CAN LEAD TO ANOTHER”
22                 c.    “Wholesome Fiber”
23                 d.    “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
24                 e.    “No High Fructose Corn Syrup”
25                 f.    “Nutri-Grain / Eat Better All Day”
26         6.      Strawberry Greek Yogurt
27         171. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Strawberry Greek
28   Yogurt is pictured below.
                                                   62
              Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 69 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9         172. The packaging of Kellogg’s Nutri-Grain Cereal Bars – Strawberry Greek
10   Yogurt has made at least the following health and wellness claims suggesting, both
11   individually and especially in the context of the label as a whole, that the product is healthy:
12                 a.     “Wholesome Fiber”
13   F.    Nutri-Grain Soft-Baked Breakfast Bars
14         173. Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars are a continuation of
15   Kellogg’s previous “cereal bars” line described above.
16         1.      Blueberry
17         174. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Blueberry
18   is pictured below.
19
20
21
22
23
24
25
26
27         175. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Blueberry
28   has made at least the following health and wellness claims suggesting, both individually and
                                                  63
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 70 of 123




 1   especially in the context of the label as a whole, that the product is healthy:
 2                 a.    “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED BREAKFAST
 3         BARS, THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR
 4         BRIGHTEST!”
 5                 b.    “No high fructose corn syrup”
 6         2.      Strawberry
 7         176. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars –
 8   Strawberry is pictured below.
 9
10
11
12
13
14
15
16
17         177. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars –
18   Strawberry has made at least the following health and wellness claims suggesting, both
19   individually and especially in the context of the label as a whole, that the product is healthy:
20                 a.    “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED BREAKFAST
21         BARS, THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR
22         BRIGHTEST!”
23                 b.    “No high fructose corn syrup”
24         3.      Cherry
25         178. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Cherry is
26   pictured below.
27
28
                                                 64
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 71 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9         179. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Cherry
10   has made at least the following health and wellness claims suggesting, both individually and
11   especially in the context of the label as a whole, that the product is healthy:
12                 a.     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED BREAKFAST
13         BARS, THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR
14         BRIGHTEST!”
15         4.      Raspberry
16         180. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Raspberry
17   is pictured below.
18
19
20
21
22
23
24
25
26
27
28         181. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Raspberry
                                                65
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 72 of 123




 1   has made at least the following health and wellness claims suggesting, both individually and
 2   especially in the context of the label as a whole, that the product is healthy:
 3                 a.     “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
 4         5.      Variety Pack
 5         182. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Variety
 6   Pack is pictured below.
 7
 8
 9
10
11
12
13
14
15
16         183. The packaging of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars – Variety
17   Pack has made at least the following health and wellness claims suggesting, both individually
18   and especially in the context of the label as a whole, that the product is healthy:
19                 a.     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED BREAKFAST
20         BARS, THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR
21         BRIGHTEST!”
22                 b.     “No high fructose corn syrup”
23   G.    Nutri-Grain Oat & Harvest Bars
24         1.      Blueberry Bliss
25         184. The packaging of Kellogg’s Nutri-Grain Oat & Harvest Bars – Blueberry Bliss
26   is pictured below.
27
28
                                                 66
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 73 of 123




 1
 2
 3
 4
 5
 6
 7
 8
 9         185. The packaging of Kellogg’s Nutri-Grain Oat & Harvest Bars – Blueberry Bliss
10   has made at least the following health and wellness claims suggesting, both individually and
11   especially in the context of the label as a whole, that the product is healthy:
12                 a.    “WHOLESOME SATISFACTION / Mornings can be unpredictable. You
13         don’t have time to do everything you want, let alone eat something wholesome, so
14         that’s why we crated Nutri-Grain Fruit & Oat Harvest. It’s the perfect combination of
15         tasty real fruit and whole grains to give you a satisfying way to make the most of your
16         morning.”
17                 b.    “NO HIGH FRUCTOSE CORN SYRUP”
18         2.      Country Strawberry
19         186. The packaging of Kellogg’s Nutri-Grain Oat & Harvest Bars – Country
20   Strawberry is pictured below.
21
22
23
24
25
26
27
28
                                                 67
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 74 of 123




 1         187. The packaging of Kellogg’s Nutri-Grain Oat & Harvest Bars – Country
 2   Strawberry has made at least the following health and wellness claims suggesting, both
 3   individually and especially in the context of the label as a whole, that the product is healthy:
 4                a.     “WHOLESOME SATISFACTION / Mornings can be unpredictable. You
 5         don’t have time to do everything you want, let alone eat something wholesome, so
 6         that’s why we crated Nutri-Grain Fruit & Oat Harvest.”
 7                b.     “NO HIGH FRUCTOSE CORN SYRUP”
 8   H.    Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss
 9         188. Kellogg’s Nutri-Grain Harvest Hearty Breakfast Bars are a continuation of
10   Kellogg’s previous Nutri-Grain Oat & Harvest bars line described above. The packaging of
11   Kellogg’s Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss is pictured below.
12
13
14
15
16
17
18
19
20
21
22         189. The packaging of Kellogg’s Nutri-Grain Harvest Hearty Breakfast Bars –
23   Blueberry Bliss has made at least the following health and wellness claims suggesting, both
24   individually and especially in the context of the label as a whole, that the product is healthy:
25                a.     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED BREAKFAST
26         BARS, THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR
27         BRIGHTEST!”
28                b.    “No high fructose corn syrup”
                                                 68
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 75 of 123




 1                      KELLOGG’S UNLAWFUL ACTS & PRACTICES
 2   A.    Kellogg Marketed and Continues to Market Its Cereals and Bars with Health and
 3         Wellness Claims that are Deceptive in Light of the Products’ High Added Sugar
 4         Content
 5         1.      Kellogg Affirmatively Misrepresents that Some High-Sugar Cereals are
 6                 “Healthy,” “Nutritious,” or “Wholesome”
 7         190. Consumers interpret the words “nutritious” and “wholesome” to mean the same
 8   thing as, or to be euphemisms for, “healthy.”
 9         191. In using these words in the manner described herein, Kellogg also intends
10   consumers to interpret “nutritious” and “wholesome” to mean healthy.
11         192. Although in some cases, Kellogg’s labeling claims for its cereals are suggestive
12   that they are healthy, in other cases, Kellogg directly represents this is true by calling at least
13   the following cereals “healthy,” “nutritious,” or “wholesome”:
14                 a.    Kellogg’s Raisin Bran
15   • “HEART HEALTHY”
16
     • “Kellogg’s Heart Healthy Selection”
17
     • “support a healthy lifestyle”
18
19   • “Start with a healthy Spoonful”

20   • “Invest in your health invest in yourself”
21   • “Fiber . . . plays a very important part in your digestive health and overall well-being”
22
                   b.    Kellogg’s Raisin Bran Crunch
23
     • “HEART HEALTHY”
24
     • “Kellogg’s Heart Healthy Selection”
25
26   • “Start with a healthy Spoonful”

27   • “Invest in your health invest in yourself”
28
                                                 69
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 76 of 123




 1               c.    Kellogg’s Frosted Mini-Wheats – Original
 2   • “nutritious & delicious / You can have it both ways”
 3   • “8 LAYERS OF NUTRITIOUS Wheat & 1 LAYER Delicious Sweet”
 4
                 d.    Kellogg’s Frosted Mini-Wheats – Blueberry
 5
     • “UNBELIEVABLY NUTRITIOUS”
 6
 7               e.    Kellogg’s Frosted Mini-Wheats Big Bite – Original
 8   • “Foods high in fiber help support good health.”
 9
     • “UNBELIEVABLY NUTRITIOUS”
10
11               f.    Kellogg’s Frosted Mini-Wheats Little Bites – Chocolate

12   • “Delicious and Nutritious”

13               g.    Kellogg’s Mini-Wheats Touch of Fruit in the Middle – Mixed Berry
14
     •   “Researchers revealed that people who skip breakfast don’t make up for the missed
15       nutrients later in the day.”
16
     • “essential nutrients”
17
18               h.    Kellogg’s Frosted Mini-Wheats Harvest Delights – Blueberry with
                       Vanilla Drizzle and Cranberry with Yogurt Drizzle
19
     • “Positively Nutritious”
20
21               i.    Kellogg’s Smart Start – Original Antioxidants

22   • “Kellogg’s Heart Healthy Selection”

23   • “HEART HEALTHY”
24   • “Start with a healthy Spoonful”
25   • “Invest in your health invest in yourself”
26
     •   “NUTRIENTS FOR EVERY DAY / Kellogg’s breakfasts offer the nutrients our bodies
27       want to work and feel their best.”
28
                                                70
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 77 of 123




 1               j.     Kellogg Crunchy Nut
 2   • “A breakfast of Kellogg’s cereal and milk is nutritious at its most delicious.”
 3
                 k.     Nutri-Grain Cereal Bars – Apple Cinnamon, Blueberry, Strawberry,
 4                      Cherry, Mixed Berry, and Strawberry Greek Yogurt
 5   • “Wholesome Fiber”
 6
                 l.     Nutri-Grain Soft-Baked Breakfast Bars – Blueberry, Strawberry, Cherry,
 7                      and Variety Pack
 8   • “THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR BRIGHTEST!”
 9
                 m.     Nutri-Grain Soft-Baked Breakfast Bars – Raspberry
10
     • “Wholesome Fiber”
11
12               n.     Nutri-Grain Fruit & Oats Harvest Bars – Blueberry Bliss and Country
                        Strawberry
13
     • “WHOLESOME SATISFACTION”
14
     • “You don’t have time to . . . eat something wholesome, so that’s why we created Nutri-
15     Grain Fruit & Oat Harvest.”
16
                 o.     Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss
17
     • “THE WHOLESOME GOODNESS YOU NEED TO SHINE YOUR BRIGHTEST!”
18
19         193. Statements that these cereals and bars are “healthy,” “nutritious,” and
20   “wholesome” are false, or at least highly misleading, because, due to their high added sugar
21   content, consumption of these foods is decidedly unhealthy, and the consequences of
22   consuming the products—increased risk for, and in some cases contraction of chronic
23   disease—are incompatible with Kellogg’s representations that the products are “healthy,”
24   “nutritious,” and “wholesome.”
25         194. For example, Kellogg’s Raisin Bran and Raisin Bran Crunch cereals contain 9g
26   of added sugar per serving, accounting for 18.9% of their calories, which is 378% of the
27   AHA’s recommended maximum of 5%. In addition, the added sugar in a single serving
28   contributes between 23.7% and 75% of the AHA’s maximum recommended daily added
                                                 71
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 78 of 123




 1   sugar intake (23.7% of men’s, 36% of women’s, and 60-75% of children’s).
 2         195. Likewise, as set forth in the table below, Kellogg’s Frosted Mini-Wheats cereals
 3   represented to be “healthy,” “nutritious,” and “wholesome” contain high levels of added
 4   sugar, 10 - 12 grams per serving, with the average amount of calories from their added sugar
 5   content 22.6%, or 452% of the AHA’s recommended maximum. In addition, the added sugar
 6   in the Kellogg’s Mini-Wheat cereals contributes between 26.3% and 100% of the AHA’s
 7   maximum recommended daily added sugar intake.
 8                                           % Calories
                                 Added                      Contribution to AHA Maximum
                                               From
 9            Product             Sugar                      Recommended Daily Added
                                              Added
                                 Content                             Sugar Intake
10                                             Sugar
11                                                                      M: 28.9%
      Frosted Mini-Wheats –
                                   11g         23.2%                    W: 44%
12    Original
                                                                        C: 73.3%
13                                                                      M: 31.6%
      Frosted Mini-Wheats –
14                                 12g         25.3%                    W: 48%
      Blueberry
                                                                        C: 80-100%
15
                                                                        M: 31.6%
16    Frosted Mini-Wheats
                                   12g          24%                     W: 48%
      Big Bite – Original
17                                                                      C: 80-100%
18                                                                      M: 31.6%
      Frosted Mini-Wheats
                                   12g          24%                     W: 48%
19    Little Bites – Chocolate
                                                                        C: 80-100%
20
      Frosted Mini-Wheats                                               M: 26.3%
21    Touch of Fruit in the        10g         21.1%                    W: 40%
22    Middle – Mixed Berry                                              C: 66.7-83.3%

23    Frosted Mini-Wheats                                               M: 26.3%
      Touch of Fruit in the        10g         21.1%                    W: 40%
24    Middle – Raisin                                                   C: 66.7-83.3%
25    Frosted Mini-Wheats
                                                                        M: 26.3%
26    Harvest Delights –
                                   10g         21.1%                    W: 40%
      Blueberry with Vanilla
27                                                                      C: 66.7-83.3%
      Drizzle
28
                                                72
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 79 of 123




 1                                           % Calories
                                 Added                       Contribution to AHA Maximum
                                               From
 2            Product             Sugar                       Recommended Daily Added
                                              Added
                                 Content                              Sugar Intake
 3                                             Sugar
 4    Frosted Mini-Wheats
                                                                         M: 26.3%
      Harvest Delights –
 5                                  10g         21.1%                    W: 40%
      Cranberry with Yogurt
                                                                         C: 66.7-83.3%
 6    Drizzle
 7                   Averages:     10.9g        22.6%
 8         196. Similarly, despite that Kellogg represents that Smart Start – Original
 9   Antioxidant cereal is “Heart Healthy,” one serving of the product contains 14g of added sugar,
10   comprising nearly a third of the product’s weight, and contributing to 29.5% of its calories,
11   or almost six times the AHA’s recommendation, and accounting for between 36.8% and
12   116.7% of the AHA’s maximum daily recommended intake.
13         197. Likewise, contrary to Kellogg’s representation that Crunchy Nut cereal is
14   “nutritious,” its 10g of added sugar per serving contribute 33.3% of the product’s calories,
15   nearly seven times the AHA’s recommendation, contributing between 26.3% and 83.3% of
16   the AHA’s maximum daily recommended intake.
17         198. Similarly, Kellogg’s Nutri-Grain bars represented to be “wholesome” also
18   contain very high levels of added sugar, 11g - 15g per serving, with at or near 40% of the
19   products’ calories coming from their added sugar (averaging 37.4%), and contributing
20   between 28.9% and 125% of the AHA’s maximum daily recommended intake.
21                                           % Calories
                                 Added                       Contribution to AHA Maximum
22                                             From
              Product             Sugar                       Recommended Daily Added
                                              Added
23                               Content                              Sugar Intake
                                               Sugar
24                                                                        M: 31.6%
      Cereal Bars – Apple
                                    12g          40%                      W: 48%
25    Cinnamon
                                                                          C: 80-100%
26                                                                        M: 31.6%
27    Cereal Bars –Blueberry        12g          40%                      W: 48%
                                                                          C: 80-100%
28
                                                73
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
            Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 80 of 123




 1                                      % Calories
                              Added                   Contribution to AHA Maximum
                                          From
 2          Product            Sugar                   Recommended Daily Added
                                         Added
                              Content                          Sugar Intake
 3                                        Sugar
 4                                                                M: 28.9%
     Cereal Bars –
                               11g         36.7%                  W: 44%
 5   Strawberry
                                                                  C: 73.3%
 6                                                                M: 31.6%
 7   Cereal Bars – Cherry      12g          40%                   W: 48%
                                                                  C: 80-100%
 8
                                                                  M: 28.9%
 9   Cereal Bars – Mixed
                               11g         36.7%                  W: 44%
     Berry
10                                                                C: 73.3%
11   Cereal Bars –                                                M: 31.6%
     Strawberry Greek          12g         36.9%                  W: 48%
12
     Yogurt                                                       C: 80-100%
13
                                                                  M: 31.6%
14   Soft-Baked Breakfast
                               12g          40%                   W: 48%
     Bars – Blueberry
15                                                                C: 80-100%

16                                                                M: 28.9%
     Soft-Baked Breakfast
                               11g         36.7%                  W: 44%
17   Bars –Strawberry
                                                                  C: 73.3%
18                                                                M: 31.6%
     Soft-Baked Breakfast
19                             12g          40%                   W: 48%
     Bars – Cherry
                                                                  C: 80-100%
20
                                                                  M: 31.6%
21   Soft-Baked Breakfast
                               12g          40%                   W: 48%
     Bars – Raspberry
22                                                                C: 80-100%
23                                                                M: 28.9%
     Soft-Baked Breakfast
                               11g         36.7%                  W: 44%
24   Bars – Variety Pack
                                                                  C: 73.3%
25
                                                                  M: 39.5%
26   Fruit & Oats Harvest
                               15g         33.3%                  W: 60%
     Bars – Blueberry Bliss
27                                                                C: 100-125%
28
                                               74
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 81 of 123




 1                                            % Calories
                                  Added                       Contribution to AHA Maximum
                                                From
 2              Product            Sugar                       Recommended Daily Added
                                               Added
                                  Content                              Sugar Intake
 3                                              Sugar
 4    Fruit & Oats Harvest                                                 M: 39.5%
      Bars – Country                15g          33.3%                     W: 60%
 5    Strawberry                                                           C: 100-125%
 6    Harvest Hearty                                                       M: 39.5%
 7    Breakfast Bars –              15g          33.3%                     W: 60%
      Blueberry Bliss                                                      C: 100-125%
 8
                      Averages:     12.4g        37.4%
 9
10         199. Because the foregoing products affirmatively and expressly represented by
11   Kellogg to be “healthy,” “nutritious,” and “wholesome” contain high amounts of added sugar,
12   their regular consumption is highly likely to contribute to excess sugar consumption, and
13   thereby increased risk for, and actual contraction of, chronic disease. Accordingly, these
14   labeling claims are false and misleading.
15         2.      Kellogg Affirmatively Misrepresents that Consuming Some of its High-
16                 Sugar Cereals and Bars Will Promote Bodily Health, Prevention of Disease,
17                 or Weight Loss
18         200. In some cases, Kellogg falsely represents that its high-sugar cereals are effective
19   in promoting bodily health and preventing disease.
20         201. For example, Kellogg represents that Raisin Bran and Raisin Bran Crunch are
21   all “heart healthy.”
22         202. Contrary to Kellogg’s representations, however, the science demonstrates that
23   because these cereals contain 9g of added sugar per serving, providing 19% of their calories,
24   their regular consumption is likely to contribute to cardiovascular and metabolic disease,
25   thereby harming health. For example, just a single serving of Kellogg’s Raisin Bran Crunch
26   contributes nearly a quarter of men’s AHA-recommended daily added sugar intake, more
27   than a third of women’s, and up to three-quarters of children’s. Thus consumers, by eating
28   just a single serving of this cereal, would likely exceed the safe daily added sugar limit later
                                                     75
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 82 of 123




 1   in the day. In doing so, such consumers are likely to see—rather than benefits to heart and
 2   digestive health—increased risk of both CHD and metabolic disease. This effect is
 3   compounded, however, because, as alleged further below, the data shows people tend to eat
 4   2 or more servings of cereal in a single sitting, thus at least doubling their exposure.
 5            203. Kellogg also represents that the fiber in Raisin Bran “plays a very important part
 6   in your digestive health and overall well-being.” These claims are false and misleading due
 7   to the cereals’ high added sugar content, which harms metabolic health and overall well-
 8   being.
 9            204. Relying on general research regarding the benefits of eating breakfast, Kellogg
10   suggests its Frosted Mini-Wheats Touch of Fruit: Mixed Berry cereal is a healthy choice by
11   stating that “A balanced breakfast . . . kick-starts the metabolism,” that “Researchers revealed
12   that people who skip breakfast don’t make up for the missed nutrients later,” and that
13   “Breakfast has the power to bring out the best in your day, from the great taste to the essential
14   nutrients it provides.”
15            205. Reasonable consumers would and do understand—and it is Kellogg’s intention
16   that consumers understand—that the reference in these statements to a “balanced breakfast,”
17   that has “great taste” and “essential nutrients,” though not expressly so, are references to
18   Frosted Mini-Wheats Touch of Fruit: Mixed Berry cereal, as this is the only reason it would
19   make sense to make the statement on the product’s packaging.
20            206. Kellogg’s suggestion that Frosted Mini-Wheats Touch of Fruit: Mixed Berry
21   cereal can help “kick-start[] the metabolism,” and contribute to health in the same ways that
22   eating breakfast generally contributes to health, are false and misleading because the product
23   is high in sugar that is likely to detriment, not benefit, health.
24            207. Kellogg also represents that Smart Start – Original Antioxidant cereal is “heart
25   healthy,” but the cereal contains 14g of added sugar per serving, contributing 29.5% of its
26   calories, an amount of added sugar that is unhealthy to the heart.
27            208. Kellogg also represents that Crunch Nut cereal, will “help recharge your body.”
28   Similarly, Kellogg represents that Frosted Mini-Wheats – Maple Brown Sugar, Strawberry,
                                                 76
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 83 of 123




 1   and Blueberry, Frosted Mini-Wheats Big Bite – Original, Frosted Mini-Wheats Little Bites –
 2   Chocolate, and Frosted Mini-Wheats Touch of Fruit in the Middle – Mixed Berry and
 3   Raspberry will “help keep you full and focused all morning,” “keep you full all morning” or
 4   “help you stay full and focused.” The packaging of Frosted Mini-Wheats Little Bites –
 5   Chocolate and Cinnamon Roll also state along the same lines, “Keeps ‘em full, keeps ‘em
 6   focused.”
 7         209. This practice is misleading because Kellogg suggests that “recharging” is good,
 8   desirable, and beneficial, while “charging” on added sugars should in fact be zealously
 9   avoided to promote cardiovascular, metabolic, and overall bodily health.
10         210. In addition, Kellogg’s representation that its high-sugar cereals will promote
11   satiety and focus is contradicted by the science demonstrating that sugar consumption may
12   increase hunger, and that consumption of sugary foods interferes with the brain’s satiety
13   signals and thus may result in overeating.
14         3.      Even When Not Stating So Expressly, Kellogg Deceptively Suggests Its
15                 High-Sugar Cereals and Bars are Healthy
16         211. Besides direct, express claims that some of its cereals are “healthy,” “nutritious,”
17   and “wholesome,” Kellogg also conveys this same idea through suggestion.
18                 a.    Kellogg Touts Its Products’ Whole Grain, Fiber, and Fruit Content
19                       to Distract From Their High Added Sugar Content
20         212. A major strategy Kellogg employs is “calling out” the supposedly beneficial
21   aspects of its cereals and bars, and particularly their whole grain, fiber, and fruit content.
22   Other aspects of Kellogg’s marketing, such as its online marketing, also focus on fiber, whole
23   grain, and real fruit, including their supposed contribution to general health and wellness, as
24   well as to the prevention of, or reduction of risk for, chronic disease, including the very
25   diseases caused by consuming the high amounts of sugar in its foods marketed as healthy.
26         213. In emphasizing the supposedly beneficial ingredients or other aspects of its
27   cereals, in derogation of its duty to consumers, Kellogg necessarily and intentionally also
28   minimizes, de-emphasizes, hides, obscures, and otherwise omits contrary and highly-material
                                                 77
          Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                       THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 84 of 123




 1   information regarding the products’ high sugar content, and the detrimental effects of regular
 2   excessive added sugar consumption.
 3                b.     In Representing that Many of Its High-Sugar Bars Contain “No High
 4                       Fructose Corn Syrup,” Kellogg Leverages Consumer Confusion to
 5                       Obscure the Dangers of the Bars’ Added Sugars
 6         214. Kellogg has capitalized on consumer aversion toward high fructose corn syrup
 7   (HFCS) by touting the absence of that ingredient, deceptively suggesting that some varieties
 8   of its Nutri-Grain Cereal Bars, Nutri-Grain Soft-Baked Breakfast Bars, Nutri-Grain Fruit &
 9   Oat Harvest Bars, and Nutri-Grain Harvest Hearty Breakfast Bars are healthier because
10   HFCS is absent.
11         215. This strategy leverages consumer confusion over the relative dangers of different
12   forms of added sugar, inasmuch as many consumers incorrectly believe that HFCS is a
13   substantially more dangerous form of added sugar than other forms.
14         216. Some consumers also incorrectly believe there are “healthy” forms of added
15   sugar, for example honey, “cane” sugar, or “natural” sugars. Conversely, many consumers
16   are not even aware that some more obscure ingredients are added sugars, such as glycerin,
17   brown rice syrup, dextrose, maltodextrin, and fruit juice “concentrates.” Many consumers
18   also have no idea what invert sugar is, or that it is sucrose that has been broken into free
19   glucose and free fructose, and thus is extremely similar to HFCS, even referred to sometimes
20   as “artificial honey”; or how dangerous pure fructose is. But both substances are used in many
21   Kellogg cereals.
22         217. Similarly, Kellogg sweetens some foods with a combination of corn syrup,
23   which is made from glucose, and fructose—the exact combination in HFCS, with their
24   constituent parts merely separated in the ingredient list.
25         218. In reality, added sugar in virtually any form—and certainly in the forms used to
26   sweeten the Kellogg cereals and bars—contains toxic fructose, and thus has essentially the
27   same detrimental health effects, with typically only minor differences in the ratio of fructose
28   to glucose in a given form of added sugar. Thus, even if literally true, Kellogg’s “no high
                                                 78
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 85 of 123




 1   fructose corn syrup” representations are highly misleading.
 2                 c.     Kellogg Deceptively Omits, Intentionally Distracts From, and
 3                        Otherwise Downplays the Cereals’ High Added Sugar Content
 4          219. In marketing its cereals with health and wellness claims, Kellogg regularly and
 5   intentionally omits material information regarding the amount and dangers of the added
 6   sugars in its products. Kellogg is under a duty to disclose this information to consumers
 7   because (a) Kellogg is revealing some information about its products—enough to suggest
 8   they are healthy—without revealing additional material information, (b) Kellogg’s deceptive
 9   omissions concern human health, and specifically the detrimental health consequences of
10   consuming its products, (c) Kellogg was in a superior position to know of the dangers
11   presented by the sugars in its cereals, as it is a global food company whose business depends
12   upon food science and policy, and (d) Kellogg actively concealed material facts not known
13   to plaintiffs and the class.
14          220. Moreover, in marketing its cereals, Kellogg regularly affirmatively uses certain
15   words and phrases to falsely suggest their sugar content is low.
16          221. Most prevalent, Kellogg states that its Frosted Mini-Wheats and Smart Start –
17   Original Antioxidant cereals are “lightly sweetened” (and in a few cases, “lightly frosted”).
18          222. Kellogg similarly represents that its Raisin Bran Crunch is made “with a Touch
19   of Golden Honey,” and that its Frosted Mini-Wheats Touch of Fruit in the Middle – Raspberry
20   cereal provides just a “Touch of Sweetness.”
21          223. These claims are false and misleading because the products’ sugar content is
22   high, not low. Such statements are likely to confuse even consumers aware of health issues
23   regarding added sugar, because they suggest any such health issues, in any event, do not
24   pertain to these only “lightly” sweetened cereals, which in reality contain 10g - 14g of added
25   sugar per serving, contributing 20% - 30% of the products’ calories.
26   B.     Kellogg Violates FDA and State Food Labeling Regulations
27          224. Several of Kellogg’s cereals contain statements that violate FDA food labeling
28   regulations, which have been adopted as California’s labeling regulations pursuant to the
                                                 79
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 86 of 123




 1   California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code §§ 109875
 2   et seq. (the “Sherman Law”). See id. § 110665 (“Any food is misbranded if its labeling does
 3   not conform with the requirements for nutrition labeling as set forth in Section 403(q) (21
 4   U.S.C. Sec. 343(q)) of the federal act and the regulations adopted pursuant thereto.”).
 5          1.      In Violation of State and Federal Regulations, Kellogg’s Health and
 6                  Wellness Statements are False, Misleading, and Incomplete
 7          225. Kellogg’s health and wellness statements challenged herein were false and
 8   misleading for the reasons described herein, in violation of 21 U.S.C. § 343(a), which deems
 9   misbranded any food whose “label is false or misleading in any particular.” Kellogg
10   accordingly also violated California’s parallel provision of the Sherman Law. See Cal. Health
11   & Safety Code § 110660.
12          226. Kellogg’s health and wellness statements challenged herein also “fail[ed] to
13   reveal facts that are material in light of other representations made or suggested by the
14   statement[s], word[s], design[s], device[s], or any combination thereof,” in violation of 21
15   C.F.R. § 1.21(a)(1). Such facts include the detrimental health consequences of consuming
16   added sugars in amounts present in the challenged products.
17          227. Kellogg’s similarly failed to reveal facts that were “[m]aterial with respect to the
18   consequences which may result from use of the article under” both “[t]he conditions
19   prescribed in such labeling,” and “such conditions of use as are customary or usual,” in
20   violation of § 1.21(a)(2). Namely, Kellogg’s failed to disclose the increased risk of serious
21   chronic disease likely to result from the usual consumption of its cereals in the customary
22   manner (including wherein people typically consume multiple servings of the cereals in one
23   sitting).
24          228. Kellogg’s implied and express health claims challenged herein also violate 21
25   C.F.R. §§ 101.14(d)(2)(ii), (iii) & (e) because, for the reasons discussed herein, the claims
26   are not “complete, truthful, and not misleading,” and many of the claims—like “heart
27   healthy”—are not “limited to describing the value that ingestion (or reduced ingestion) of the
28   substance, as part of a total dietary pattern, may have on a particular disease or health-related
                                                     80
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 87 of 123




 1   condition.”
 2         2.       Kellogg Violated Regulations Governing Health Claims
 3         229. A health claim “expressly or by implication . . . characterizes the relationship of
 4   any substance to a disease or health-related condition.” 21 C.F.R. § 101.14(a)(1). Foods may
 5   not contain such claims “unless: (1) The claim is specifically provided for in subpart E of this
 6   part; and (2) The claim conforms to all general provisions of this section as well as to all
 7   specific provisions in the appropriate section of subpart E of this part,” id. § 101.14(e).
 8         230. Kellogg made unauthorized health claims. For example, the statement that
 9   Raisin Bran is “HEART HEALTHY / Whole grains can help support a healthy lifestyle,” is
10   a health claim because it links whole grains to heart health, but no such claim is authorized
11   by subpart E of 21 C.F.R. §§ 101 et seq. Even to the extent the reference to whole grains
12   implies the presence of fiber, making any statement linking “[d]ietary fiber and
13   cardiovascular disease” is “not authorized,” id. § 101.71(a). Other violations of §§ 101.71(a)
14   and 101.14(e)(1) include (a) Raisin Bran, Raisin Bran Crunch (“+ HEART HEALTH + /
15   Kellogg’s Raisin Bran / With crispy bran flakes made form whole grain wheat, all three
16   varieties of Kellogg’s Raisin Bran are good sources of fiber.”); and (b) Raisin Bran (“FIBER
17   / Fiber, like bran fiber, plays an important part in your digestive health and overall well-
18   being.”).
19   C.    Kellogg Knows or Reasonably Should Know of the Strong Scientific Evidence
20         Demonstrating Its High-Sugar Cereals are Unhealthy to Consume, But Fails to
21         Warn Consumers of the Known Dangers
22         231. As a longtime and major national food manufacturer, Kellogg is well-positioned
23   to know the most current food science. For example, scientific evidence of the dangers of
24   sugar was available to Kellogg as a result of its membership in the Whole Grains Council,
25   whose website notes Harvard research finding that replacing sugar with whole grains lowers
26
27
28
                                                 81
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 88 of 123




 1   heart disease risk. 92
 2          232. In fact, Kellogg often purports to communicate the latest food science to the
 3   public and its consumers. In doing so, however, Kellogg cherry-picks information, sometimes
 4   from industry-funded or other dubious sources, while failing to communicate more rigorous
 5   scientific evidence of the type discussed herein.
 6          233. For example, in a particularly egregious example of leveraging bad science to
 7   support its marketing goals, a Kellogg pamphlet available for download on its website titled,
 8   “Cereal: The Complete Story,” Kellogg claims that “Numerous studies have shown that the
 9   consumption of cereal for breakfast is associated with lower levels of BMI in children, a
10   relationship that holds regardless of the amount of sugar in the cereal.” Kellogg refers to this
11   same concept in other marketing avenues as well, such as in certain videos it maintains on its
12   own YouTube channel.
13          234. In support of this proposition, Kellogg cites two publications, but when critically
14   analyzed, neither validly supports the proposition.
15          235. First, Kellogg cites Albertson AM, et al., “Ready-to-eat cereal consumption: its
16   relationship with BMI and nutrient intake of children aged 4 to 12 years,” J. Am. Diet. Assoc.,
17   Vol. 103, 1613-1619 (2003). This study was designed, however, by sister cereal-giant
18   General Mills, and was based on a 14-day food diary, where foods eaten, as well as physical
19   attributes like height and body weight, were self-reported, and where portion sizes were later
20   just estimated. Such studies are notoriously unreliable. Worse, to be counted in the data,
21   children needed to only report on 7 of the 14 days. Then, the General Mills-sponsored
22   researchers only considered children overweight if they were at or above the 95th percentile
23   of BMI—rather than using an absolute value—which is absurd, as it would be equivalent to
24   saying only 5% of children are overweight. Moreover, the data came from that collected by
25   The NPD Group from February 1998 through January 1999, almost 20 years ago when foods,
26
27   92
         See http://wholegrainscouncil.org/replacing-butter-sugar-or-refined-grains-with-whole-
28   grains-cuts-heart-disease-risk
                                                 82
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 89 of 123




 1   food labeling, and food policy was all much different than today. And, of the 603 children
 2   included, only about half came from households that were employed, suggesting a
 3   confounding factor (such children might eat less, accounting for their lower weight). This
 4   study has been criticized on a number of bases (other than the obvious criticism: bias), for
 5   example that its outcomes were not clearly defined nor its measurements valid and reliable,
 6   especially based on data collection techniques.
 7          236. Second, Kellogg cites O’Neal, C.E., et al., “Presweetened and Nonpresweetened
 8   Ready-to-Eat Cereals at Breakfast Are Associated With Improved Nutrient Intake but Not
 9   With Increased Body Weight of Children and Adolescents: NHANES 1999-2002,” Am. J.
10   Lifestyle Med., Vol. 6, No. 1, pp. 63-74 (2012). First, this analysis of NHANES data is not
11   cereal-specific, but rather looked only at whole grain consumption (from all sources). Second,
12   the analysis has nothing to do with BMI or body weight at all, but rather only asks whether
13   those who consumed the most whole grain also consumed the most other beneficial nutrients
14   (as measured by “Healthy Eating Index” standard). The data actually showed that increased
15   whole grain consumption did not decrease sugar consumption.
16          237. Kellogg also frequently relies on old information that does not reflect the most
17   current and accurate science, and also often provides ambiguous or incomplete citations that
18   frustrates the ability to verify its claims.
19          238. Moreover, in the decades before the turn of the century, Kellogg participated
20   with the Sugar Research Foundation to focus attention away from the dangers of consuming
21   added sugars. In particularly, Kellogg “generously” funded Frederick Stare, the “point man”
22   on the sugar industry’s Nutrition Advisory Panel, which published an 88-page white paper in
23   1975, edited by Stare, called “Sugar in the Diet of Man,” whose stated purpose was to
24   “organize existing facts concerning sugar.” The paper failed to state that it was funded by the
25   sugar industry, but 25,000 copies were sent to reporters along with a press release titled,
26   “Scientists dispel Sugar fears.”
27          239. This was around the same time the FDA first began reviewing whether sugar
28   should be generally recognized as safe. But the FDA subcontracted its task to a committee
                                                 83
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 90 of 123




 1   headed by the Sugar Research Foundation’s former chairman of the scientific advisory board,
 2   and containing other members with ties to the sugar industry. Relying on Sugar in the Diet of
 3   Man, the panel concluded that, while sugar probably contributed to tooth decay, it was not a
 4   “hazard to the public.” This work formed the basis for subsequent USDA and FDA decisions
 5   and statements in the 1980s that understated the detriments of added sugar consumption. Stare
 6   was even on the Dietary Advisory Committee when it updated its dietary guidelines in 1985,
 7   promulgating guidelines stating that “too much sugar in your diet does not cause diabetes,”
 8   despite that the USDA’s own Carbohydrate Nutrition Laboratory was generating evidence to
 9   the contrary and supporting the notion that even low sucrose intake might be contributing to
10   heart disease in 10 percent of Americans.
11         240. Despite knowing of the dangers of the added sugar in its cereals, Kellogg has
12   failed to, and continues to refuse to adequately warn consumers, but instead induced and
13   continues to induce them to consume the Kellogg cereals and bars through affirmative health
14   and wellness misrepresentations, which also distract consumers from the dangers presented
15   by the high amounts of added sugar in the Kellogg products.
16   D.    The Foregoing Behaviors are Part of Kellogg’s Longstanding General Policy,
17         Practice and Strategy of Marketing its High-Sugar Cereals and Bars as Healthy
18         in Order to Increase Sales and Profit
19         241. The practices complained of herein, while specific to certain cereal and bar lines,
20   flavors, and varieties, and to certain packaging claims, are exemplary of, and consistent with,
21   Kellogg’s longtime practice of intentionally and strategically marketing high-sugar cereals,
22   bars, and other foods with health and wellness claims that both deceptively suggest the
23   products are healthy, and deceptively omit the dangers of consuming the products.
24         242. These practices have been consistent notwithstanding Kellogg’s occasional
25   discontinuation or introduction of new products or product lines, reformulation of products,
26   or labeling or packaging changes.
27         243. This strategy is based on sophisticated consumer marketing research, and has
28   been undertaken by Kellogg with the purpose of increasing the prices, sales, and market share
                                                 84
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 91 of 123




 1   of its cereals, bars, and other food products.
 2         244. Unless enjoined from using in the marketing of high-sugar cereals, bars and
 3   other foods the health and wellness marketing statements, representations, strategies, and
 4   tactics complained of herein, Kellogg will continue to employ this strategy, as the consumer
 5   preference for healthier-seeming foods is strong.
 6         245. In fact, Neilsen’s 2015 Global Health & Wellness Survey found “88% of those
 7   polled are willing to pay more for healthier foods.” 93
 8   E.    Kellogg’s Policy and Practice of Marketing High-Sugar Cereals as Healthy is
 9         Especially Harmful Because Consumers Generally Eat More than One Serving of
10         Cereal at a Time, Which Kellogg Knows or Reasonably Should Know
11         246. The serving size for Kellogg’s cereals is generally either around 30g or 60g per
12   serving.
13         247. In 2014, the FDA analyzed food consumption data between 2003 and 2008, from
14   the National Health and Nutrition Examination Survey (NHANES, discussed previously
15   above), finding that at least 10% of Americans eat at one sitting 2 to 2.6 times the amount of
16   cereal as the labeled serving size. Federal regulations thus provide that the reference amount
17   customarily consumed (RACC) for cereal is 110 grams. 21 C.F.R. § 101.12(b).
18         248. A study conducted by General Mills found that children and adolescents 6 to 18
19   years old typically eat about twice as much cereal in a single meal compared to the suggested
20   serving size.
21         249. And as mentioned above, a study by Yale University’s Rudd Center for Food
22   Policy and Obesity, found that children 5 to 12 years old ate an average of 35 grams of low-
23   sugar cereals, but an average of 61 grams of high-sugar cereals.94
24
25   93
        Nancy Gagliardi, Forbes, Consumers Want Healthy Foods--And Will Pay More For Them,
     (Feb. 18, 2015) (citing Neilson, We are what we eat, Healthy eating trends around the world,
26   at 11 (Jan. 2015)).
27   94
       See Harris, Children’s High-Sugar Eating Behavior, supra n.Error! Bookmark not
28   defined..
                                                85
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 92 of 123




 1           250. As a result of consumers’ actual eating habits, Kellogg’s high-sugar cereals in
 2   reality contribute significantly more added sugar to their consumers’ diets than even the high
 3   amount in a single serving suggests.
 4           251. For example, doubling a serving of the challenged Kellogg cereals would cause
 5   men, women, and children all to consume near or in excess (sometimes well in excess) of
 6   their AHA-recommended maximum daily added sugar intake in just the single breakfast
 7   serving.
 8           252. For this reason, the Kellogg high-sugar cereals are especially dangerous to the
 9   health of those who regularly consume them, and therefore its deceptive health and wellness
10   messaging for these products is particularly insidious.
11                             PLAINTIFFS’ RELIANCE & INJURY
12   A.      Plaintiff Stephen Hadley
13           253. Plaintiff Stephen Hadley has been a frequent cereal eater for many years. Mr.
14   Hadley is relatively health-conscious. During the past several years and prior, in seeking out
15   cereals to eat, Mr. Hadley has generally tried to choose healthy options, and has been willing
16   to pay more for cereals he believes are healthy.
17           254. Over the past several years, Mr. Hadley has purchased Kellogg cereals on
18   multiple occasions, including Raisin Bran cereals, Frosted Mini-Wheats cereals, Smart Start
19   – Original Antioxidants cereal, and Crunchy Nut cereal.
20           255. Over the past several years, Mr. Hadley has purchased Kellogg’s Nutri-Grain
21   bars on multiple occasions, including Nutri-Grain Cereal Bars, and Soft-Baked Breakfast
22   Bars.
23           256. Kellogg’s Raisin Bran Cereals. Over the past several years, Mr. Hadley has
24   purchased both original Raisin Bran and Raisin Bran Crunch cereals. To the best of his
25   recollection, Mr. Hadley has been purchasing Kellogg’s Raisin Bran cereals since early 2012.
26   Given plaintiff’s habits, he believes he purchased a Raisin Bran cereal with a frequency of
27   approximately once or twice per month. Plaintiff believes he purchased Kellogg’s Raisin
28   Bran cereals from locations including: (a) the Safeway located at 815 Canyon Del Rey
                                                86
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 93 of 123




 1   Boulevard, in Del Rey Oaks, California 93940, (b) the Wal-Mart located at 150 Beach Road,
 2   in Marina, California 93933, and (c) the Target located at 2040 California Avenue, in Sand
 3   City, California 93955. Mr. Hadley believes he last purchased a Kellogg’s Raisin Bran cereal
 4   in approximately April or May 2016.
 5         257. For each Kellogg’s Raisin Bran cereal purchased, Mr. Hadley read and decided
 6   to purchase the products in substantial part based upon Kellogg’s health and wellness labeling
 7   statements discussed herein and set forth above with respect to each variety, which
 8   statements—individually, and especially in the context of the packaging as a whole—made
 9   the products seem like healthy food choices to Mr. Hadley.
10         258. Kellogg’s Frosted Mini-Wheats Cereals. Over the past several years, Mr.
11   Hadley has purchased the following varieties of Kellogg’s Frosted Mini-Wheats cereals:
12                 a.    Original
13                 b.    Maple Brown Sugar
14                 c.    Strawberry
15                 d.    Bite Size – Strawberry Delight
16                 e.    Little Bites – Original
17                 f.    Little Bites – Cinnamon Roll
18                 g.    Touch of Fruit in the Middle – Mixed Berry
19         259. To the best of his recollection, Mr. Hadley has been purchasing Kellogg’s
20   Frosted Mini-Wheats cereals since early 2012. Given plaintiff’s habits, he believes he
21   purchased one variety or another with a frequency of approximately once per month. Plaintiff
22   believes he purchased Kellogg’s Frosted Mini-Wheats cereal from locations including: (a)
23   the Safeway located at 815 Canyon Del Rey Boulevard, in Del Rey Oaks, California 93940,
24   (b) the Wal-Mart located at 150 Beach Road, in Marina, California 93933, and (c) the Target
25   located at 2040 California Avenue, in Sand City, California 93955. Mr. Hadley believes he
26   last purchased a Kellogg’s Frosted Mini-Wheats cereal in approximately February or March
27   of 2016.
28         260. For each Kellogg’s Frosted Mini-Wheats cereal purchased, Mr. Hadley read and
                                                87
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 94 of 123




 1   decided to purchase the products in substantial part based upon Kellogg’s health and wellness
 2   labeling statements discussed herein and set forth above with respect to each variety, which
 3   statements—individually, and especially in the context of the packaging as a whole—made
 4   the products seem like healthy food choices to Mr. Hadley.
 5         261. Kellogg’s Smart Start – Original Antioxidant Cereal. Mr. Hadley has
 6   purchased Kellogg’s Smart Start – Original antioxidant cereal on multiple occasions, he
 7   believes from approximately fall 2014 to fall 2015, from the Safeway located at 815 Canyon
 8   Del Rey Boulevard, in Del Rey Oaks, California 93940. Given plaintiff’s habits, he believes
 9   he purchased Kellogg’s Smart Start – Original Antioxidant cereal approximately once every
10   two months.
11         262. In purchasing Kellogg’s Smart Start – Original Antioxidant cereal, Mr. Hadley
12   read and decided to purchase the product in substantial part based upon Kellogg’s health and
13   wellness labeling statements discussed herein and set forth above with respect to each variety,
14   which statements—individually, and especially in the context of the packaging as a whole—
15   made the product seem like a healthy food choice to Mr. Hadley.
16         263. Kellogg’s Crunchy Nut Cereal. Mr. Hadley purchased Kellogg’s Crunchy Nut
17   cereal on a few occasions, he believes in the summer of 2014, from the Nob Hill Foods located
18   at 900 Lighthouse Avenue, in Monterey, California 93940.
19         264. In purchasing Kellogg’s Crunchy Nut cereal, Mr. Hadley read and decided to
20   purchase the product in substantial part based upon Kellogg’s health and wellness labeling
21   statements discussed herein and set forth above with respect to each variety, which
22   statements—individually, and especially in the context of the packaging as a whole—made
23   the product seem like a healthy food choice to Mr. Hadley.
24         265. Kellogg’s Nutri-Grain Cereal Bars. Over the past several years, Mr. Hadley has
25   purchased the following varieties of Kellogg’s Nutri-Grain Cereal Bars:
26                 a.   Apple Cinnamon
27                 b.   Blueberry
28                 c.   Strawberry
                                                88
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 95 of 123




 1                d.    Cherry
 2                e.    Mixed Berry
 3         266. To the best of his recollection, Mr. Hadley began purchasing Kellogg’s Nutri-
 4   Grain Cereal Bars in early 2012. Given plaintiff’s habits, he believes he purchased one
 5   variety or another with a frequency of approximately twice per month. Plaintiff believes he
 6   purchased Nutri-Grain Cereal Bars from locations including: (a) the Nob Hill Foods located
 7   at 900 Lighthouse Avenue, in Monterey, California 93940, (b) the Safeway located at 815
 8   Canyon Del Rey Boulevard, in Del Rey Oaks, California 93940, (c) the Wal-Mart located at
 9   150 Beach Road, in Marina, California 93933, and (d) the Target located at 2040 California
10   Avenue, in Sand City, California 93955. Mr. Hadley believes he last purchased a Nutri-Grain
11   Cereal Bar product in approximately spring 2015.
12         267. In purchasing Kellogg’s Nutri-Grain Cereal Bars, Mr. Hadley read and decided
13   to purchase the products in substantial part based upon Kellogg’s health and wellness labeling
14   statements discussed herein and set forth above with respect to each variety, which
15   statements—individually, and especially in the context of the packaging as a whole—made
16   the products seem like a healthy food choice to Mr. Hadley.
17         268. Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars. Mr. Hadley has purchased
18   the following varieties of Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars:
19                a.    Blueberry
20                b.    Strawberry
21                c.    Cherry
22                d.    Raspberry
23                e.    Mixed Berry
24                f.    Apple Cinnamon
25                g.    Variety Pack
26         269. Mr. Hadley believes he purchased the Kellogg’s Nutri-Grain Soft-Baked
27   Breakfast Bars in summer 2015, from the Safeway located at 815 Canyon Del Rey Boulevard,
28   in Del Rey Oaks, California 93940.
                                                89
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 96 of 123




 1         270. In purchasing Kellogg’s Nutri-Grain Soft-Baked Breakfast Bars, Mr. Hadley
 2   read and decided to purchase the products in substantial part based upon Kellogg’s health and
 3   wellness labeling statements discussed herein and set forth above with respect to each variety,
 4   which statements—individually, and especially in the context of the packaging as a whole—
 5   made the products seem like a healthy food choice to Mr. Hadley.
 6   B.    Plaintiff Melody DiGregorio
 7         271. Plaintiff Melody DiGregorio has been a frequent cereal eater for many years.
 8   Ms. DiGregorio is relatively health-conscious. During the past several years and prior, in
 9   seeking out cereals to eat, Ms. DiGregorio has generally tried to choose healthy options, and
10   has been willing to pay more for cereals she believes are healthy.
11         272. Over the past several years, Ms. DiGregorio has purchased Kellogg’s Frosted
12   Mini-Wheats cereal, and Nutri-Grain Soft-Baked Breakfast bars, on multiple occasions.
13         273. Kellogg’s Frosted Mini-Wheats Cereals. As best she can recall, over the past
14   several years, Ms. DiGregorio has purchased at least the following varieties of Kellogg’s
15   Frosted Mini-Wheats cereals: Original, Maple Brown Sugar, Blueberry, and Strawberry.
16   Given Ms. DiGregorio’s habits, she believes she purchased one variety or another with a
17   frequency of approximately eight packages a month. Ms. DiGregorio believes she purchased
18   Kellogg’s Frosted Mini-Wheats cereal from locations including the BJ’s Wholesale located
19   at 756 NY-28 in Oneonta, NY 13820, and the Walmart located at 5054 NY-23, Oneonta, NY
20   13820.
21         274. For each Kellogg’s Frosted Mini-Wheats cereal purchased, Ms. DiGregorio read
22   and decided to purchase the products in substantial part based upon Kellogg’s health and
23   wellness labeling statements discussed herein and set forth above, which statements—
24   individually, and especially in the context of the packaging as a whole—made the products
25   seem like healthy food choices to Ms. DiGregorio.
26         275. Kellogg’s Nutri-Grain Soft Baked Breakfast bars. As best she can recall, over
27   the past several years, Ms. DiGregorio has purchased Kellogg’s Nutri-Grain Soft Baked
28   Breakfast bars in at least Apple Cinnamon and Cherry varieties. Given Ms. DiGregorio’s
                                                90
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 97 of 123




 1   habits, she believes she purchased one variety or another with a frequency of at least three or
 2   four packages per month. Ms. DiGregorio believes she purchased Kellogg’s Nutri-Grain Soft
 3   Baked Breakfast bars from locations including the BJ’s Wholesale located at 756 NY-28 in
 4   Oneonta, NY 13820, and the Walmart located at 5054 NY-23, Oneonta, NY 13820.
 5         276. In purchasing Kellogg’s Nutri-Grain bars, Ms. DiGregorio read and decided to
 6   purchase the products in substantial part based upon Kellogg’s health and wellness labeling
 7   statements discussed herein and set forth above, which statements—individually, and
 8   especially in the context of the packaging as a whole—made the products seem like a healthy
 9   food choice to Ms. DiGregorio.
10   C.    Plaintiff Eric Fishon
11         277. Plaintiff Eric Fishon has been a frequent cereal eater for many years. Mr. Fishon
12   is relatively health-conscious. During the past several years and prior, in seeking out cereals
13   to eat, Mr. Fishon has generally tried to choose healthy options, and has been willing to pay
14   more for cereals he believes are healthy.
15         278. Over the past several years, Mr. Fishon has purchased Kellogg cereals on
16   multiple occasions, including Raisin Bran cereals, Frosted Mini-Wheats cereals, and Smart
17   Start – Original Antioxidants cereal.
18         279. Over the past several years, Mr. Fishon has also purchased Kellogg’s Nutri-
19   Grain bars on multiple occasions, including Nutri-Grain Cereal Bars, Nutri-Grain Soft-Baked
20   Breakfast Bars, Nutri-Grain Oat & Harvest Bars, Nutri-Grain Harvest Hearty Breakfast Bars,
21   Nutri-Grain Fruit Crunch Crunchy Breakfast Bars, and Nutri-Grain Fruit & Nut Chewy
22   Breakfast Bars.
23         280. Kellogg’s Raisin Bran Cereals. As best he can recall, over the past several years,
24   Mr. Fishon has purchased at least original Raisin Bran, Raisin Bran Omega-3, and Raisin
25   Bran with Cranberries cereals. To the best of his recollection, Mr. Fishon began purchasing
26   Kellogg’s Raisin Bran cereals in 2012, and continued through at least 2015. Given plaintiff’s
27   habits, he believes he purchased approximately three to four packages of Raisin Bran per
28   month. Plaintiff believes he purchased Kellogg’s Raisin Bran cereals from locations
                                                91
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 98 of 123




 1   including the Target located at 255 Pond Path, in South Setauket, New York 11720; the BJ’s
 2   Wholesale Club located at 1000 Old Nichols Road, in Islandia, New York 11749; the Stop &
 3   Shop located at 2350 N Ocean Avenue in Farmingville, New York 11738; and the Shop Rite
 4   located at 335 Nesconset Highway, Hauppauge New York, 11788.
 5         281. For each Kellogg’s Raisin Bran cereal purchased, Mr. Fishon read and decided
 6   to purchase the products in substantial part based upon Kellogg’s health and wellness labeling
 7   statements discussed herein and set forth above, which statements—individually, and
 8   especially in the context of the packaging as a whole—made the products seem like healthy
 9   food choices to Mr. Fishon.
10         282. Kellogg’s Frosted Mini-Wheats Cereals. As best he can recall, over the past
11   several years, Mr. Fishon has purchased at least the following varieties of Kellogg’s Frosted
12   Mini-Wheats cereals: Original, Maple Brown Sugar, Blueberry, Bite Size – Blueberry
13   Muffin, Bite Size – Cinnamon Streusel, Little Bites – Chocolate, and Harvest Delights –
14   Blueberry. To the best of his recollection, Mr. Fishon began purchasing Kellogg’s Frosted
15   Mini-Wheats cereals in 2010, and continued through at least 2015. Given plaintiff’s habits,
16   he believes he purchased one variety or another with a frequency of approximately five
17   packages per month. Plaintiff believes he purchased Kellogg’s Frosted Mini-Wheats cereal
18   from locations including the Target located at 255 Pond Path, in South Setauket, New York
19   11720; the BJ’s Wholesale Club located at 1000 Old Nichols Road, in Islandia, New York
20   11749; the Stop & Shop located at 2350 N Ocean Avenue in Farmingville, New York 11738;
21   and the Shop Rite located at 335 Nesconset Highway, Hauppauge New York, 11788.
22         283. For each Kellogg’s Frosted Mini-Wheats cereal he purchased, Mr. Fishon read
23   and decided to purchase the products in substantial part based upon Kellogg’s health and
24   wellness labeling statements discussed herein and set forth above, which statements—
25   individually, and especially in the context of the packaging as a whole—made the products
26   seem like healthy food choices to Mr. Fishon.
27         284. Kellogg’s Smart Start – Original Antioxidant Cereal. As best he can recall, over
28   the past several years, Mr. Fishon has purchased Kellogg’s Smart Start – Original Antioxidant
                                                   92
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 99 of 123




 1   cereal on multiple occasions, beginning in approximately 2012 and continuing until recently.
 2   Given Plaintiff’s habits, he believes he purchased at least three to four packages of Kellogg’s
 3   Smart Start – Original Antioxidant cereal per month. Plaintiff believes he purchased
 4   Kellogg’s Smart Start cereal from locations including the Target located at 255 Pond Path, in
 5   South Setauket, New York 11720; the BJ’s Wholesale Club located at 1000 Old Nichols
 6   Road, in Islandia, New York 11749; the Stop & Shop located at 2350 N Ocean Avenue in
 7   Farmingville, New York 11738; and the Shop Rite located at 335 Nesconset Highway,
 8   Hauppauge New York, 11788.
 9         285. In purchasing Kellogg’s Smart Start – Original Antioxidant cereal, Mr. Fishon
10   read and decided to purchase the product in substantial part based upon Kellogg’s health and
11   wellness labeling statements discussed herein and set forth above, which statements—
12   individually, and especially in the context of the packaging as a whole—made the product
13   seem like a healthy food choice to Mr. Fishon.
14         286. Kellogg’s Nutri-Grain bars. As best he can recall, over the past several years,
15   Mr. Fishon has purchased several varieties and flavors of Kellogg’s Nutri-Grain bars. To the
16   best of his recollection, Mr. Fishon began purchasing Kellogg’s Nutri-Grain bars in 2012.
17   Given plaintiff’s habits, he believes he purchased one variety or another with a frequency of
18   approximately four to five packages per month. Plaintiff believes he purchased Nutri-Grain
19   bars from locations including the Target located at 255 Pond Path, in South Setauket, New
20   York 11720; the BJ’s Wholesale Club located at 1000 Old Nichols Road, in Islandia, New
21   York 11749; the Shop Rite located at 335 Nesconset Highway, Hauppauge New York, 11788;
22   various 7-Eleven locations; and various Bolla Market locations.
23         287. In purchasing Kellogg’s Nutri-Grain bars, Mr. Fishon read and decided to
24   purchase the products in substantial part based upon Kellogg’s health and wellness labeling
25   statements discussed herein and set forth above, which statements—individually, and
26   especially in the context of the packaging as a whole—made the products seem like a healthy
27   food choice to Mr. Fishon.
28
                                                 93
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 100 of 123




 1   D.    Plaintiff Kerry Austin
 2         288. Plaintiff Kerry Austin has been a frequent cereal eater for many years and
 3   considers cereal a staple in her household. Ms. Austin is relatively health-conscious and tries
 4   to make healthy purchasing decisions for herself and her family. During the past several years
 5   and prior, in seeking out cereals to eat, Ms. Austin has generally tried to choose healthy
 6   options, and has been willing to pay more for cereals she believes are healthy.
 7         289. Over the past several years, Ms. Austin has purchased Kellogg cereals on
 8   multiple occasions, including Raisin Bran cereals and Frosted Mini-Wheats cereals.
 9         290. Over the past several years, Ms. Austin has also purchased Kellogg’s Nutri-
10   Grain bars on multiple occasions, including Nutri-Grain Cereal Bars and Nutri-Grain Soft-
11   Baked Breakfast Bars.
12         291. Kellogg’s Raisin Bran Cereals. As best she can recall, over the past several
13   years, Ms. Austin has purchased Raisin Bran and Raisin Bran Crunch. Given plaintiff’s
14   habits, she believes she purchased approximately four packages of Raisin Bran and two boxes
15   of Raisin Bran Crunch per month. Plaintiff believes she purchased Kellogg’s Raisin Bran
16   cereals from locations including the Wegmans located at 3701 Mt. Read Boulevard in
17   Rochester, New York 14616; the Wegmans located at 525 Titus Avenue in Irondequoit, New
18   York 14617; the Walmart located at 3800 Dewey Avenue in Rochester, New York 14616;
19   the Walmart located at 1490 Hudson Avenue in Rochester, New York 14621; the Gates Big
20   M located at 1520 Spencerport Road, Ste. #1 in Rochester, New York 14606; the Rank’s IGA
21   located at 201 West Ave, Canandaigua, New York, 14424; the 7-Eleven located at 436
22   Monroe Ave in Rochester, New York 14607; and the Herrema’s Food Market located at 125
23   Pattonwood Drive in Rochester, New York 14617.
24         292. For each Kellogg’s Raisin Bran cereal purchased, Ms. Austin read and decided
25   to purchase the products in substantial part based upon Kellogg’s health and wellness labeling
26   statements discussed herein and set forth above, which statements—individually, and
27   especially in the context of the packaging as a whole—made the products seem like healthy
28   food choices to Ms. Austin.
                                                94
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 101 of 123




 1         293. Kellogg’s Frosted Mini-Wheats Cereals. As best she can recall Ms. Austin has
 2   purchased Frosted Mini-Wheats over the past several years. Given plaintiff’s habits, she
 3   believes she purchased approximately 2 packages of Frosted Mini-Wheats per month.
 4   Plaintiff believes she purchased Kellogg’s Frosted Mini-Wheats cereals from locations
 5   including the Wegmans located at 3701 Mt. Read Boulevard in Rochester, New York 14616;
 6   the Wegmans located at 525 Titus Avenue in Irondequoit, New York 14617; the Walmart
 7   located at 3800 Dewey Avenue in Rochester, New York 14616; the Walmart located at 1490
 8   Hudson Avenue in Rochester, New York 14621; the Gates Big M located at 1520 Spencerport
 9   Road, Ste. #1 in Rochester, New York 14606; the Rank’s IGA located at 201 West Ave,
10   Canandaigua, New York, 14424; the 7-Eleven located at 436 Monroe Ave in Rochester, New
11   York 14607; and the Herrema’s Food Market located at 125 Pattonwood Drive in Rochester,
12   New York 14617.
13         294. For each Kellogg’s Frosted Mini-Wheats cereal purchased, Ms. Austin read and
14   decided to purchase the products in substantial part based upon Kellogg’s health and wellness
15   labeling statements discussed herein and set forth above, which statements—individually,
16   and especially in the context of the packaging as a whole—made the products seem like
17   healthy food choices to Ms. Austin.
18         295. Kellogg’s Nutri-Grain bars. As best she can recall, Ms. Austin purchased
19   Kellogg’s Nutri-Grain Cereal Bars and Nutri-Grain Soft Baked Breakfast Bars over the past
20   several years. Given plaintiff’s habits, she believes she purchased each type of bars with a
21   frequency of approximately four packages per month during the time the product was in the
22   market. Plaintiff believes she purchased Nutri-Grain bars from locations including the
23   Wegmans located at 3701 Mt. Read Boulevard in Rochester, New York 14616; the Wegmans
24   located at 525 Titus Avenue in Irondequoit, New York 14617; the Walmart located at 3800
25   Dewey Avenue in Rochester, New York 14616; the Walmart located at 1490 Hudson Avenue
26   in Rochester, New York 14621; the Gates Big M located at 1520 Spencerport Road, Ste. #1
27   in Rochester, New York 14606; the Rank’s IGA located at 201 West Ave, Canandaigua, New
28   York, 14424; the 7-Eleven located at 436 Monroe Ave in Rochester, New York 14607; and
                                                95
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 102 of 123




 1   the Herrema’s Food Market located at 125 Pattonwood Drive in Rochester, New York 14617.
 2         296. In purchasing Kellogg’s Nutri-Grain bars, Ms. Austin read and decided to
 3   purchase the products in substantial part based upon Kellogg’s health and wellness labeling
 4   statements discussed herein and set forth above, which statements—individually, and
 5   especially in the context of the packaging as a whole—made the products seem like a healthy
 6   food choice to Ms. Austin.
 7   E.    Plaintiff Nafeesha Madyun
 8         297. Plaintiff Nafeesha Madyun has been a frequent cereal eater for many years. Ms.
 9   Madyun is relatively health conscious. During the past several years and prior, in seeking out
10   cereals to eat, Ms. Madyun has generally tried to choose healthy options for herself and her
11   family, and has been willing to pay more for cereals she believes are healthy.
12         298. Over the past several years, Ms. Madyun has purchased Kellogg’s Raisin Bran
13   and Frosted Mini-Wheats cereals on multiple occasions.
14         299. Kellogg’s Raisin Bran Cereals. As best she can recall, Ms. Madyun has
15   purchased Raisin Bran cereal over the last several years. To the best of her recollection, Ms.
16   Madyun believes she began purchasing Raisin Bran in around 2010. Given plaintiff’s habits,
17   she believes she purchased approximately 2 packages of Raisin Bran per month. Ms. Madyun
18   believes she purchased Kellogg’s Raisin Bran cereals from locations including the Associated
19   Supermarkets located at 448 Malcom X Blvd. in New York, NY, 10037; the Pioneer
20   Supermarkets located at 380 Lenox Ave in New York, NY, 10027; and the Wal-Mart located
21   at 1 Teterboro Landing Drive in Teterboro, NJ 07608.
22         300. For each Kellogg’s Raisin Bran cereal purchased, Ms. Madyun read and decided
23   to purchase the products in substantial part based upon Kellogg’s health and wellness labeling
24   statements discussed herein and set forth above, which statements—individually, and
25   especially in the context of the packaging as a whole—made the products seem like healthy
26   food choices to Ms. Madyun.
27         301. Kellogg’s Frosted Mini-Wheats Cereals. As best she can recall, Ms. Madyun has
28   purchased Frosted Mini-Wheats over the last several years. To the best of her recollection,
                                                96
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 103 of 123




 1   Ms. Madyun began purchasing Frosted Mini-Wheats in 2010. Given Ms. Madyun’s habits,
 2   she believes she purchased approximately two packages of Frosted Mini-Wheats per month.
 3   Ms. Madyun believes she purchased Kellogg’s Frosted Mini-Wheats cereals from locations
 4   including the Associated Supermarkets located at 448 Malcom X Blvd. in New York, NY,
 5   10037; the Pioneer Supermarkets located at 380 Lenox Ave in New York, NY, 10027; and
 6   the Wal-Mart located at 1 Teterboro Landing Drive in Teterboro, NJ 07608.
 7         302. For each Kellogg’s Frosted Mini-Wheats cereal purchased, Ms. Madyun read
 8   and decided to purchase the products in substantial part based upon Kellogg’s health and
 9   wellness labeling statements discussed herein and set forth above, which statements—
10   individually, and especially in the context of the packaging as a whole—made the products
11   seem like healthy food choices to Ms. Madyun.
12                                      *         *            *
13         303. When purchasing Kellogg cereals and bars, plaintiffs were seeking products that
14   were healthy to consume, that is, whose consumption would not increase their risk of CHD,
15   stroke, and other morbidity.
16         304. The health and wellness representations on the Kellogg cereals’ and bars’
17   packaging, however, was misleading, and had the capacity, tendency, and likelihood to
18   confuse or confound plaintiffs and other consumers acting reasonably (including the class)
19   because, as described in detail herein, the products are not healthy but instead their
20   consumption increases the risk of CHD, stroke, and other morbidity.
21         305. Plaintiffs are not nutritionists or food scientists, but rather lay consumers who
22   did not have the specialized knowledge that Kellogg had regarding the nutrients present in
23   the Kellogg cereals and bars. At the time of purchase, plaintiffs were unaware of the extent
24   to which consuming high amounts of added sugar in any form adversely affects blood
25   cholesterol levels and increases risk of CHD, stroke, and other morbidity, or what amount of
26   sugar might have such an effect.
27         306. Plaintiffs acted reasonably in relying on Kellogg’s health and wellness
28   marketing, which Kellogg intentionally placed on the products’ labels with the intent to
                                                97
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 104 of 123




 1   induce average consumers into purchasing the products.
 2          307. Plaintiffs would not have purchased Kellogg cereals and bars if they knew that
 3   their labeling claims were false and misleading in that the products were not as healthy as
 4   represented.
 5          308. The Kellogg cereals and bars cost more than similar products without misleading
 6   labeling, and would have cost less absent the misleading health and wellness claims. If
 7   Kellogg were enjoined from making the misleading claims, the market demand and price for
 8   its cereals and bars would drop, as it has been artificially and fraudulently inflated due to
 9   Kellogg’s use of deceptive health and wellness labeling.
10          309. Plaintiffs paid more for the Kellogg cereals and bars, and would only have been
11   willing to pay less, or unwilling to purchase them at all, absent the misleading labeling
12   statements complained of herein.
13          310. For these reasons, the Kellogg cereals and bars were worth less than what
14   plaintiffs paid for them, and may have been worth nothing at all.
15          311. Instead of receiving products that had actual healthful qualities, the products
16   plaintiffs received were not healthy, but rather their consumption causes increased risk of
17   CHD, stroke, and other morbidity.
18          312. Plaintiffs lost money as a result of Kellogg’s deceptive claims and practices in
19   that he did not receive what he paid for when purchasing the Kellogg cereals and bars.
20          313. Plaintiffs detrimentally altered their positions and suffered damages in an
21   amount equal to the amount they paid for the products.
22                               CLASS ACTION ALLEGATIONS
23          314. Pursuant to Fed. R. Civ. P. 23, plaintiffs seek to represent a class comprised of
24   subclasses all persons in California and New York who, on or after August 29, 2012 in
25   California, and May 28, 2015 in New York (the “Class Period”), purchased, for household
26   use and not for resale or distribution, one of the Kellogg high-sugar cereals or bars challenged
27   in this lawsuit.
28          315. The members in the proposed class and subclass are so numerous that individual
                                                 98
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 105 of 123




 1   joinder of all members is impracticable, and the disposition of the claims of all class members
 2   in a single action will provide substantial benefits to the parties and Court. Fed. R. Civ. P.
 3   23(a)(1).
 4         316. Questions of law and fact common to plaintiffs and the class (Fed. R. Civ. P.
 5   23(a)(2) include, without limitation:
 6                a.   Whether the challenged Kellogg cereals and bars contain
           sufficient added sugar to contribute substantially to the excessive
 7
           consumption of added sugar;
 8
                  b.    Whether the excessive consumption of added sugar presents
 9         significant health risks;
10
                 c.      Whether, if the former questions of fact are answered in the
11         affirmative, this renders misleading to the reasonable consumer Kellogg’s use
           of health and wellness claims on the packaging of the certain high-sugar
12
           cereals and bars;
13
                 d.     Whether the challenged Kellogg health and wellness claims were
14         material;
15
                e.    Whether Kellogg made any statement it knew or should have
16         known was false or misleading;
17                f.    Whether Kellogg maintained a longstanding marketing policy,
18         practice, and strategy of selling high-sugar cereals with health and wellness
           claims;
19
                 g.   Whether any of Kellogg’s practices were immoral, unethical,
20
           unscrupulous, or substantially injurious to consumers;
21
                h.     Whether the utility of any of Kellogg’s practices, if any,
22         outweighed the gravity of the harm to its victims;
23
                 i.     Whether Kellogg’s conduct violated public policy, including as
24         declared by specific constitutional, statutory or regulatory provisions;
25               j.      Whether the consumer injury caused by Kellogg’s conduct was
26         substantial, not outweighed by benefits to consumers or competition, and not
           one consumers themselves could reasonably have avoided;
27
                  k.    Whether Kellogg’s conduct or any of its acts or practices violated
28
                                                 99
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 106 of 123




 1   the California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
     seq., the California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750
 2
     et seq., the Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301 et seq.,
 3   and its implementing regulations, 21 C.F.R. §§ 101 et seq., the California
     Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code §§
 4
     109875, et seq., the New York Agriculture and Marketing Law, or any other
 5   regulation, statute, or law or any other regulation, statute, or law;
 6         l.     Whether Kellogg’s policies, acts, and practices with respect to
 7   the Kellogg cereals and bars were designed to, and did result in the purchase
     and use of the products by the class members primarily for personal, family,
 8   or household purposes;
 9
           m.    Whether Kellogg represented that its high-sugar cereals and bars
10   have characteristics, uses, or benefits which they do not have, within the
     meaning of Cal. Civ. Code § 1770(a)(5);
11
12         n.     Whether Kellogg represented that its high-sugar cereals and bars
     are of a particular standard, quality, or grade, when they were really of
13   another, within the meaning of Cal. Civ. Code § 1770(a)(7);
14
            o.    Whether Kellogg advertised its high-sugar cereals and bars with
15   the intent not to sell it as advertised, within the meaning of Cal. Civ. Code §
     1770(a)(9);
16
17         p.      Whether Kellogg represented that its high-sugar cereals and bars
     have been supplied in accordance with a previous representation when it has
18   not, within the meaning of Cal. Civ. Code § 1770(a)(16);
19
          q.     Whether through the challenged labels and advertising, Kellogg
20   made affirmations of fact or promises, or descriptions of the goods;
21         r.     Whether Kellogg’s affirmations of fact or promises, or
     descriptions of the goods became part of the basis of the bargain for the
22
     Class’s purchases;
23
            s.     Whether Kellogg failed to provide the goods in conformation
24   with its affirmations of fact, promises, and descriptions of the goods;
25         t.     The proper equitable and injunctive relief;
26
           u.     The proper amount of restitution or disgorgement;
27
           v.     The proper amount of reasonable litigation expenses and
28
                                         100
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 107 of 123




 1          attorneys’ fees.
 2          317. Plaintiffs’ claims are typical of class members’ claims in that they are based on
 3   the same underlying facts, events, and circumstances relating to Kellogg’s conduct. Fed. R.
 4   Civ. P. 23(a)(3).
 5          318. Plaintiffs will fairly and adequately represent and protect the interests of the
 6   class, have no interests incompatible with the interests of the class, and have retained counsel
 7   competent and experienced in class action, consumer protection, and false advertising
 8   litigation, including within the food industry.
 9          319. Class treatment is superior to other options for resolution of the controversy
10   because the relief sought for each class member is small such that, absent representative
11   litigation, it would be infeasible for class members to redress the wrongs done to them.
12          320. Questions of law and fact common to the class predominate over any questions
13   affecting only individual class members.
14          321. As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
15   23(a), (b)(2), and (b)(3), and may be appropriate for certification “with respect to particular
16   issues” under Rule 23(b)(4).
17                                       CAUSES OF ACTION
18                                    FIRST CAUSE OF ACTION
19           VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW,
20                          CAL. BUS. & PROF. CODE §§ 17500 ET SEQ.
21                                (on behalf of the California Subclass)
22          322. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
23   if fully set forth herein.
24          323. The FAL prohibits any statement in connection with the sale of goods “which is
25   untrue or misleading,” Cal. Bus. & Prof. Code § 17500.
26          324. Kellogg’s use of health and wellness advertising for cereal and bar products that
27   contain substantial amounts of added sugar is deceptive in light of the strong evidence that
28   excessive sugar consumption greatly increases risk of chronic disease.
                                                101
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 108 of 123




 1          325. Kellogg knew, or reasonably should have known, that the challenged health and
 2   wellness claims were untrue or misleading.
 3                                  SECOND CAUSE OF ACTION
 4    VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
 5                                CAL. CIV. CODE §§ 1750 ET SEQ.
 6                                (on behalf of the California Subclass)
 7          326. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 8   if fully set forth herein.
 9          327. The CLRA prohibits deceptive practices in connection with the conduct of a
10   business that provides goods, property, or services primarily for personal, family, or
11   household purposes.
12          328. Kellogg’s policies, acts, and practices were designed to, and did, result in the
13   purchase and use of the products primarily for personal, family, or household purposes, and
14   violated and continue to violate the following sections of the CLRA:
15                 a.     § 1770(a)(5): representing that goods have characteristics, uses,
16                        or benefits which they do not have;

17                 b.     § 1770(a)(7): representing that goods are of a particular standard,
                          quality, or grade if they are of another;
18
19                 c.     § 1770(a)(9): advertising goods with intent not to sell them as
                          advertised; and
20
                   d.     § 1770(a)(16): representing the subject of a transaction has been
21                        supplied in accordance with a previous representation when it
22                        has not.
23          329. In compliance with Cal. Civ. Code § 1782, plaintiffs sent written notice to
24   Kellogg of their claims, but Kellogg failed, after 30 days, to satisfy plaintiffs’ demands or to
25   rectify the behavior. Accordingly, plaintiffs, on behalf of themselves and the class, seek
26   injunctive relief, restitution, statutory damages, compensatory damages, punitive damages,
27   and reasonable attorneys’ fees and costs.
28          330. In compliance with Cal. Civ. Code § 1782(d), an affidavit of venue was filed
                                                102
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 109 of 123




 1   concurrently with the original Complaint.
 2                                   THIRD CAUSE OF ACTION
 3          VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW,
 4                          CAL. BUS. & PROF. CODE §§ 17200 ET SEQ.
 5                                (on behalf of the California Subclass)
 6          331. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 7   if fully set forth herein.
 8          332. The UCL prohibits any “unlawful, unfair or fraudulent business act or practice,”
 9   Cal. Bus. & Prof. Code § 17200.
10                                             Fraudulent
11          333. Kellogg’s use of the challenged health and wellness claims on products
12   containing high amounts of added sugar is likely to deceive reasonable consumers.
13                                               Unfair
14          334. Kellogg’s conduct with respect to the labeling, advertising, and sale of high-
15   sugar cereals and bars was unfair because Kellogg’s conduct was immoral, unethical,
16   unscrupulous, or substantially injurious to consumers and the utility of its conduct, if any,
17   does not outweigh the gravity of the harm to its victims.
18          335. Kellogg’s conduct with respect to the labeling, advertising, and sale of high-
19   sugar cereals and bars was also unfair because it violated public policy as declared by specific
20   constitutional, statutory or regulatory provisions, including the False Advertising Law, the
21   Federal Food, Drug, and Cosmetic Act, and the California Sherman Food, Drug, and
22   Cosmetic Law.
23          336. Kellogg’s conduct with respect to the labeling, advertising, and sale of high-
24   sugar cereals and bars was also unfair because the consumer injury was substantial, not
25   outweighed by benefits to consumers or competition, and not one consumers themselves
26   could reasonably have avoided.
27                                              Unlawful
28          337. The acts alleged herein are “unlawful” under the UCL in that they violate the
                                                103
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 110 of 123




 1   following laws:
 2                 a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
 3                 b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and
 4                 c.     The Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301 et seq., and
 5          its implementing regulations, 21 C.F.R. §§ 101 et seq.; and
 6                 d.     The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
 7          Safety Code §§ 109875, et seq.
 8                                  FOURTH CAUSE OF ACTION
 9        Unfair & Deceptive Business Practices in Violation of N.Y. Gen. Bus. L. § 349
10                                (on behalf of the New York Subclass)
11          338. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
12   if fully set forth herein.
13          339. Kellogg’s conduct constitutes deceptive acts or practices or false advertising in
14   the conduct of business, trade or commerce or on the furnishing of services in New York
15   which affects the public interest under N.Y. Gen. Bus. L. § 349.
16          340. As alleged herein, Kellogg’s use of health and wellness advertising for cereal
17   and snack bar products that contain substantial amounts of added sugar is deceptive in light
18   of the strong evidence that excessive sugar consumption greatly increases risk of chronic
19   disease.
20          341. As alleged herein, by misbranding the high-sugar products bearing health and
21   wellness claims, Kellogg engaged in, and continues to engage in, deceptive acts and practices.
22          342. Kellogg’s conduct was materially misleading to plaintiffs and the class.
23          343. During the class period, Kellogg carried out a plan, scheme and course of
24   conduct which was consumer oriented.
25          344. As a direct and proximate result of Kellogg’s violation of N.Y. Gen. Bus. L. §
26   349, plaintiffs and the class were injured and suffered damages.
27          345. The injuries to plaintiffs and the class were foreseeable to Kellogg and, thus
28   Kellogg’s actions were unconscionable and unreasonable.
                                               104
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 111 of 123




 1          346. Kellogg is liable for damages sustained by plaintiffs and the class to the
 2   maximum extent allowable under N.Y. Gen. Bus. L. § 349.
 3                                   FIFTH CAUSE OF ACTION
 4                    False Advertising in Violation of N.Y. Gen. Bus. L. § 350
 5                                (on behalf of the New York Subclass)
 6          347. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 7   if fully set forth herein.
 8          348. Kellogg has engaged and is engaging in consumer-oriented conduct which is
 9   deceptive or misleading in a material way, constituting false advertising in the conduct of any
10   business, trade, or commerce, in violation of N.Y. Gen. Bus. L. § 350.
11          349. As a result of Kellogg’s false advertising, plaintiffs and the class have suffered
12   and continue to suffer substantial injury, including damages, which would not have occurred
13   but for the false and deceptive advertising, and which will continue to occur unless Kellogg
14   is permanently enjoined by this Court.
15          350. Plaintiffs, on behalf of themselves and other class members, seek an Order
16   enjoining Kellogg’s fraudulent acts and practices, and awarding damages to the maximum
17   extent allowable under N.Y. Gen. Bus. L. § 350.
18                                   SIXTH CAUSE OF ACTION
19                                               Fraud
20                      (on behalf of the California and New York Subclasses)
21          351. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
22   if fully set forth herein.
23          352. Kellogg made material false representations of fact to plaintiffs and class
24   members through the health and wellness advertising it used for its high-sugar cereal and bar
25   products.
26          353. Kellogg also made material false representations of fact through omission,
27   including for example by not disclosing that excessive sugar consumption greatly increases
28
                                                105
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 112 of 123




 1   risk of chronic disease, and that the amount of sugar in the cereals and snack bars at issue is
 2   high.
 3           354. Kellogg made such material factual false representations with knowledge of
 4   their falsity and with the intent to induce plaintiffs’ and class members’ reliance thereon.
 5           355. Plaintiffs and class members justifiably relied on the truthfulness of Kellogg’s
 6   material factual representations, which they did not know were false.
 7           356. As a result of Kellogg’s material factual misrepresentations, plaintiffs and class
 8   members suffered injury, and continue to suffer injury, including damages.
 9           357. Plaintiffs, on behalf of themselves and other class members, seek an Order
10   enjoining Kellogg’s fraudulent acts and practices, and awarding actual damages.
11                                 SEVENTH CAUSE OF ACTION
12           Intentional Misrepresentation & Fraud in Violation of N.Y. C.P.L.R. 213
13                                (on behalf of the New York Subclass)
14           358. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
15   if fully set forth herein.
16           359. Kellogg has engaged in and is engaging in intentional misrepresentation
17   resulting in fraud in violation of N.Y. C.P.L.R. 213.
18           360. Kellogg represented to the public, including to plaintiffs and the class, that the
19   health and wellness claims made on its high-sugar cereal and bar products were true.
20           361. Kellogg’s representations were false and misleading.
21           362. At the time Kellogg made statements or representations regarding the health and
22   wellness qualities of its high-sugar cereal and bar products, Kellogg knew that the statements
23   and representations were false and misleading.
24           363. Kellogg made the misrepresentations alleged herein with the intention of
25   inducing and persuading plaintiffs and the class to purchase its high-sugar cereals and snack
26   bars.
27
28
                                                 106
             Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 113 of 123




 1          364. Kellogg further withheld and omitted material information about its high-sugar
 2   cereals and snack bars with the intention of inducing and persuading plaintiffs and the class
 3   to purchase the products.
 4          365. Plaintiffs and the class, by purchasing Kellogg’s high-sugar cereals and bars,
 5   reasonably relied on Kellogg’s false and misleading statements and misrepresentations, and
 6   on the absence of the material information that Kellogg deceptively omitted.
 7          366. As a direct and proximate result of Kellogg’s intentional misrepresentations and
 8   deceptive omissions, plaintiffs and the class were induced to pay a premium for the high-
 9   sugar cereal and bar products.
10          367. Plaintiffs and the class were damaged through their purchase and use of the high-
11   sugar cereal and bar products.
12          368. Plaintiffs’ and the class members’ reliance on Kellogg’s statements and
13   representations of the nature and characteristics of the high-sugar cereal and bar products was
14   reasonable. As a result, Kellogg is guilty of malice, oppression, and fraud, and plaintiffs and
15   the class are therefore entitled to recover exemplary or punitive damages.
16                                 EIGHTH CAUSE OF ACTION
17                                    Negligent Misrepresentation
18                      (on behalf of the California and New York Subclasses)
19          369. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
20   if fully set forth herein.
21          370. Kellogg misrepresented to plaintiffs and the class the health and wellness
22   benefits of its high-sugar products, and omitted material facts concerning the strong evidence
23   that excessive sugar consumption greatly increases risk of chronic disease.
24          371. Kellogg owed a duty to plaintiffs and the class to exercise reasonable care when
25   issuing statements or disclosures regarding its high-sugar cereals and snack bars’ health and
26   wellness benefits.
27
28
                                                107
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 114 of 123




 1            372. Kellogg’s statements and disclosures regarding the health and wellness benefits
 2   of its high-sugar cereals and snack bars products were likely to deceive plaintiffs and the
 3   class.
 4            373. Kellogg’s omissions of material information were likely to deceive plaintiffs and
 5   the class in that, had Kellogg not omitted such material information, the disclosure of that
 6   information would have resulted in plaintiffs and the class acting differently, for example,
 7   not purchasing the high-sugar cereals and snack bars.
 8            374. Kellogg’s claims have influenced or are likely to influence future decisions of
 9   consumers and the buying public. Plaintiffs and the class, by purchasing the Kellogg cereals
10   and snack bars, reasonably acted in reliance on the truth of Kellogg’s representations, and the
11   absence of the material information that Kellogg deceptively omitted.
12     As a direct and proximate result of plaintiffs’ and the class members’ reliance upon the
13      representations made by Kellogg, plaintiffs and the class have sustained damages and
14                                          ascertainable loss.
15                                   NINTH CAUSE OF ACTION
16                                         Unjust Enrichment
17                      (on behalf of the California and New York Subclasses)
18            375. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
19   if fully set forth herein.
20            376. By means of its material misconduct as set forth herein, Kellogg induced
21   plaintiffs and the class to purchase the high-sugar cereal and bar products at a premium to
22   their actual value, and to similar products that do not make the same health and wellness
23   claims.
24            377. As a consequence of this misconduct, plaintiffs and the class spent money they
25   would not otherwise have been willing to spend absent the misrepresentations and misconduct
26   by Kellogg.
27            378. By virtue of the foregoing, Kellogg has been unjustly enriched in an amount to
28   be determined with respect to plaintiffs and the class, to the extent that Kellogg has received
                                                   108
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 115 of 123




 1   and kept revenues collected from the sale of the cereals and snack bars, which Kellogg would
 2   not have received absent its misconduct.
 3                                    TENTH CAUSE OF ACTION
 4                                             Restitution
 5                      (on behalf of the California and New York Subclasses)
 6          379. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 7   if fully set forth herein.
 8          380. By virtue of deceptive and unlawful business practices, Kellogg charged and
 9   received payment for the high-sugar cereals and snack bars. Kellogg should not be permitted
10   to retain those payments in equity and good conscience, as those payments were obtained in
11   contravention of the law. To permit Kellogg to retain those payments would wrongfully
12   confer a benefit upon Kellogg at the expense of plaintiffs and the class.
13   392. Under the circumstances, it would be inequitable for Kellogg to retain these ill-gotten
14   benefits, and therefore restitution to plaintiffs and the class is warranted.
15                                   ELEVENTH CAUSE OF ACTION
16                                     Breach of Express Warranty
17                      (on behalf of the California and New York Subclasses)
18          381. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
19   if set forth in full herein.
20          382. Through the labels of high-sugar Kellogg products bearing health and wellness
21   claims, Kellogg made affirmations of fact or promises, and made descriptions of goods, which
22   formed part of the basis of the bargain, in that plaintiffs and the class purchased the products
23   in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
24          383. These affirmations and descriptions include, for each challenged product:
25                 a.     Raisin Bran
26                        •         “HEART HEALTHY”
27                        •         “DOES YOUR HEART GOOD”
28
                                                109
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
      Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 116 of 123




 1              •     “Whole grains can support a healthy lifestyle”
 2              •     “Start with a healthy spoonful”
 3
                •     “Invest in your health invest in yourself”
 4
                •     “Fiber, like brand fiber, plays a very important part in your
 5                    digestive health and overall well-being”
 6
                •     “BREAKFAST BRAINPOWER”
 7
          b.    Raisin Bran Crunch
 8
                •     “HEART HEALTHY”
 9
                •     “Start with a healthy spoonful”
10
                •     “Invest in your health invest in yourself”
11
12              •     “with a Touch of Golden Honey”

13        c.    Frosted Mini-Wheats – Original

14              •     “nutritious”

15              •     “LIGHTLY SWEETENED”

16        d.    Frosted Mini-Wheats – Maple Brown Sugar

17              •     “LIGHTLY SWEETENED”

18              •     “help[s] keep you full and focused all morning”

19        e.    Frosted Mini-Wheats – Strawberry

20              •     “LIGHTLY SWEETENED”

21              •     “help[s] keep you full and focused all morning”

22        f.    Frosted Mini-Wheats – Blueberry

23              •     “UNBELIEVABLY NUTRITIOUS”

24              •     “LIGHTLY SWEETENED”

25              •     “help[s] keep you full and focused all morning”

26        g.    Frosted Mini-Wheats Big Bite – Original

27              •     “UNBELIEVABLY NUTRITIOUS”

28              •     “Foods high in fiber help support good health.”
                                         110
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
      Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 117 of 123




 1              •     “LIGHTLY SWEETENED”
 2              •     “help[s] keep you full and focused all morning”
 3        h.    Frosted Mini-Wheats Little Bites – Chocolate
 4              •     “Nutritious”
 5              •     “LIGHTLY SWEETENED”
 6              •     “help[s] keep you full and focused all morning”
 7        i.    Frosted Mini-Wheats Little Bites – Cinnamon Roll
 8              •     “LIGHTLY SWEETENED”
 9              •     “keeps ‘em full. Keeps ‘em focused.”
10        j.    Frosted Mini-Wheats Touch of Fruit in the Middle – Mixed Berry
11              •     “LIGHTLY SWEETENED”
12              •     “help you stay full and focused”
13              •     “keep you full all morning”
14        k.    Frosted Mini-Wheats Touch of Fruit in the Middle – Raspberry
15              •     “LIGHTLY SWEETENED”
16              •     “Lightly Frosted”
17              •     “Good for You!”
18              •     “help[s] keep you full and focused all morning”
19        l.    Frosted Mini-Wheats Harvest Delights – Blueberry with Vanilla Drizzle
20              •     “Positively Nutritious”
21              •     “Just the right amount of sweetness”
22        m.    Frosted Mini-Wheats Harvest Delights – Cranberry with Yogurt Drizzle
23              •     “Positively Nutritious”
24              •     “Just the right amount of sweetness”
25        n.    Smart Start – Original Antioxidants
26              •     “HEART HEALTHY”
27              •     “SMART START”
28              •       “Start with a healthy spoonful”
                                            111
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
      Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 118 of 123




 1              •     “Invest in your health invest in yourself”
 2              •     “Lightly sweetened”
 3              •     “NUTRIENTS FOR EVERY DAY”
 4              •     “nutrients our bodies want”
 5        o.    Crunchy Nut
 6              •     “Drizzled with Honey”
 7              •     “nutritious”
 8              •     “BREAKFAST BRAINPOWER”
 9        p.    Nutri-Grain Cereal Bars – Apple Cinnamon
10              •     “MORE of the WHOLE GRAINS Your Body Needs”
11              •     “ONE GOOD DECISION CAN LEAD TO ANOTHER”
12              •     “Wholesome Fiber”
13              •     “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
14              •     “No High Fructose Corn Syrup”
15              •     “Nutri-Grain / Eat Better All Day”
16        q.    Nutri-Grain Cereal Bars – Blueberry
17              •     “No High Fructose Corn Syrup”
18              •     “Wholesome Fiber”
19              •     “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
20        r.    Nutri-Grain Cereal Bars – Strawberry
21              •     “No High Fructose Corn Syrup”
22              •     “Wholesome Fiber”
23        s.    Nutri-Grain Cereal Bars – Cherry
24              •     “No High Fructose Corn Syrup”
25              •     “Wholesome Fiber”
26        t.    Nutri-Grain Cereal Bars – Mixed Berry
27              •     “MORE of the WHOLE GRAINS Your Body Needs”
28              •       “ONE GOOD DECISION CAN LEAD TO ANOTHER”
                                         112
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
      Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 119 of 123




 1              •     “Wholesome Fiber”
 2              •     “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
 3              •     “No High Fructose Corn Syrup”
 4              •     “Nutri-Grain / Eat Better All Day”
 5        u.    Nutri-Grain Cereal Bars – Strawberry Greek Yogurt
 6              •     “Wholesome Fiber”
 7        v.    Nutri-Grain Soft-Baked Breakfast Bars – Blueberry
 8              •     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED
 9                    BREAKFAST BAR, THE WHOLESOME GOODNESS YOU
10                    NEED TO SHINE YOUR BRIGHTEST!”
11              •     “No High Fructose Corn Syrup”
12        w.    Nutri-Grain Soft-Baked Breakfast Bars – Strawberry
13              •     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED
14                    BREAKFAST BAR, THE WHOLESOME GOODNESS YOU
15                    NEED TO SHINE YOUR BRIGHTEST!”
16              •     “No High Fructose Corn Syrup”
17        x.    Nutri-Grain Soft-Baked Breakfast Bars – Cherry
18              •     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED
19                    BREAKFAST BAR, THE WHOLESOME GOODNESS YOU
20                    NEED TO SHINE YOUR BRIGHTEST!”
21        y.    Nutri-Grain Soft-Baked Breakfast Bars – Raspberry
22              •     “Whole Grains | Wholesome Fiber | Real Fruit / Take care of you”
23        z.    Nutri-Grain Soft-Baked Breakfast Bars – Variety Pack
24              •     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED
25                    BREAKFAST BAR, THE WHOLESOME GOODNESS YOU
26                    NEED TO SHINE YOUR BRIGHTEST!”
27              •     “No High Fructose Corn Syrup”
28        aa.    Nutri-Grain Fruit & Oat Harvest Bars – Blueberry
                                         113
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 120 of 123




 1                       •     “WHOLESOME           SATISFACITON          /    Mornings   can   be
 2                             unpredictable. You don’t have time to do everything you want, let
 3                             alone eat something wholesome, so that’s why we crated Nutri-
 4                             Grain Fruit & Oat Harvest”
 5                       •     “No High Fructose Corn Syrup”
 6                bb.    Nutri-Grain Fruit & Oat Harvest Bars – Country Strawberry
 7                       •     “WHOLESOME           SATISFACITON          /    Mornings   can   be
 8                             unpredictable. You don’t have time to do everything you want, let
 9                             alone eat something wholesome, so that’s why we crated Nutri-
10                             Grain Fruit & Oat Harvest”
11                       •     “No High Fructose Corn Syrup”
12                cc.    Nutri-Grain Harvest Hearty Breakfast Bars – Blueberry Bliss
13                       •     “Rise & Thrive / WITH NUTRI-GRAIN SOFT-BAKED
14                             BREAKFAST BAR, THE WHOLESOME GOODNESS YOU
15                             NEED TO SHINE YOUR BRIGHTEST!”
16                       •     “No High Fructose Corn Syrup”
17         384. Kellogg breached its express warranties by selling products that do not meet the
18   above affirmations and product descriptions because they are not healthy, and not heart
19   healthy, but in fact detrimentally affect health, increasing risk of CHD, stroke, and other
20   morbidity.
21         385. That breach actually and proximately caused injury in the form of the lost
22   purchase price that plaintiffs and class members paid for the high-sugar Kellogg products
23   bearing health and wellness claims.
24         386. Plaintiffs notified Kellogg of the breach prior to filing the lawsuit and prior to
25   asserting a claim for breach, but Kellogg failed to rectify the breach.
26         387. As a result, plaintiffs seek, on behalf of themselves and other class members,
27   actual damages arising as a result of Kellogg’s breaches of express warranty.
28
                                                114
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 121 of 123




 1                                  TWELFTH CAUSE OF ACTION
 2                          Breach of Implied Warranty of Merchantability
 3                      (on behalf of the California and New York Subclasses)
 4          388. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 5   if set forth in full herein.
 6          389. Kellogg, through its acts and omissions set forth herein, in the sale, marketing
 7   and promotion of high-sugar Kellogg products bearing health and wellness claims, made
 8   representations to plaintiffs and the class that, among other things, the products are healthy.
 9   Plaintiffs and the Class bought high-sugar products bearing health and wellness claims
10   manufactured, advertised, and sold by Kellogg as described herein.
11          390. Kellogg is a merchant with respect to the goods of this kind which were sold to
12   plaintiffs and the class, and there was, in the sale to plaintiffs and other consumers, an implied
13   warranty that those goods were merchantable.
14          391. However, Kellogg breached that implied warranty in that Kellogg high-sugar
15   products bearing health and wellness claims are not healthy, as set forth in detail herein.
16          392. As an actual and proximate result of Kellogg’s conduct, plaintiffs and the class
17   did not receive goods as impliedly warranted by Kellogg to be merchantable in that they did
18   not conform to promises and affirmations made on the container or label of the goods.
19          393. Plaintiffs notified Kellogg of the breach prior to filing the lawsuit and prior to
20   asserting a claim for breach, but Kellogg failed to rectify the breach.
21          394. As a result, plaintiffs seek, on behalf of themselves and other class members,
22   actual damages arising as a result of Kellogg’s breaches of implied warranty.
23          395.
24                                      PRAYER FOR RELIEF
25          396. Wherefore, plaintiffs, on behalf of themselves, all others similarly situated, and
26   the general public, prays for judgment against Kellogg as to each and every cause of action,
27   and the following remedies:
28                 a.   An Order certifying this as a class action, appointing plaintiffs and their
                                                 115
            Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 122 of 123




 1                     counsel to represent the class, and requiring Kellogg to pay the costs of
                       class notice;
 2
 3              b.     An Order enjoining Kellogg from labeling, advertising, or packaging its
                       high-sugar cereals and bars identified herein with the challenged health
 4                     and wellness statements identified herein;
 5
                c.     An Order compelling Kellogg to conduct a corrective advertising
 6                     campaign to inform the public that its high-sugar cereals and bars were
                       deceptively marketed;
 7
                d.     An Order enjoining Kellogg’s longstanding policy, practice, and strategy
 8
                       of marketing high-sugar cereals, bars, and other foods with misleading
 9                     health and wellness claims;
10              e.     An Order requiring Kellogg to pay restitution to restore funds acquired by
11                     means of any act or practice declared by this Court to be an unlawful,
                       unfair, or fraudulent business act or practice, untrue or misleading
12                     advertising, or a violation of the UCL, FAL, or CLRA;
13              f.     An Order requiring Kellogg to pay all statutory, compensatory, and
14                     punitive damages permitted under the causes of action alleged herein;

15              g.     An Order requiring Kellogg to disgorge or return all monies, revenues,
                       and profits obtained by means of any wrongful or unlawful act or practice;
16
                h.     Pre- and post-judgment interest;
17
                i.     Costs, expenses, and reasonable attorneys’ fees; and
18
                j.     Any other and further relief the Court deems necessary, just, or proper.
19
                                         JURY DEMAND
20
          397. Plaintiffs hereby demand a trial by jury on all issues so triable.
21
22   Dated: October 21, 2019        /s/ Jack Fitzgerald
23                                  THE LAW OFFICE OF JACK FITZGERALD, PC
                                    JACK FITZGERALD
24                                  jack@jackfitzgeraldlaw.com
25                                  TREVOR M. FLYNN
                                    trevor@jackfitzgeraldlaw.com
26                                  MELANIE PERSINGER
27                                  melanie@jackfitzgeraldlaw.com
                                    Hillcrest Professional Building
28
                                               116
           Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                        THIRD AMENDED CLASS ACTION COMPLAINT
      Case 5:16-cv-04955-LHK Document 324 Filed 10/21/19 Page 123 of 123




 1                          3636 4th Ave., Ste. 202
                            San Diego, CA 92103
 2
                            Phone: (619) 692-3840
 3                          JACKSON & FOSTER, LLC
 4                          SIDNEY W. JACKSON, III
                            sid@jacksonfosterlaw.com
 5                          75 St. Michael Street
 6                          Mobile, Alabama 36602
                            Phone: (251) 433-6699
 7                          Fax: (251) 433-6127
 8                          Counsel for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         117
     Hadley et al. v. Kellogg Sales Company, Case No.: 5:16-cv-04955-LHK (HRL)
                  THIRD AMENDED CLASS ACTION COMPLAINT
